







AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 17, 2017,
among
NEWPARK RESOURCES, INC.,
NEWPARK DRILLING FLUIDS LLC,
NEWPARK MATS & INTEGRATED SERVICES LLC,
EXCALIBAR MINERALS LLC,
and
DURA-BASE NEVADA, INC.,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,
JPMORGAN CHASE BANK, N.A., as Documentation Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
the other Lenders party hereto
______________________________

BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers







--------------------------------------------------------------------------------


TABLE OF CONTENTS




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
1.01
Defined Terms
1


1.02
Other Interpretive Provisions
38


1.03
Accounting Terms
39


1.04
Rounding
40


1.05
Times of Day
40


1.06
Letter of Credit Amounts
40


1.07
Eurodollar Rate Generally
40


1.08
Uniform Commercial Code
40


 
 
 
ARTICLE II The Commitments and Credit Extensions
40


 
 
 
2.01
The Loans
40


2.02
Borrowings, Conversions and Continuations of Loans
40


2.03
Letters of Credit
42


2.04
Swing Line Loans
51


2.05
Prepayments
54


2.06
Termination or Reduction of Commitments
55


2.07
Repayment of Revolving Credit Loans
56


2.08
Interest
56


2.09
Fees
57


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
57


2.11
Evidence of Debt
58


2.12
Payments Generally; Administrative Agent’s Clawback
58


2.13
Sharing of Payments by Lenders
60


2.14
Increase in Commitments
61


2.15
Cash Collateral
62


2.16
Defaulting Lenders
64


2.17
Newpark as Borrowers’ Agent
66


2.18
Nature and Extent of Each Borrower’s Liability
67


 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
69


 
 
 
3.01
Taxes
69


3.02
Illegality
73


3.03
Inability to Determine Rates
74


3.04
Increased Costs; Reserves on Eurodollar Rate Loans
75


3.05
Compensation for Losses
77


3.06
Mitigation Obligations; Replacement of Lenders
77


3.07
Survival
78





i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions
78
 
 
 
4.01
Conditions of Initial Credit Extension
78
4.02
Conditions to all Credit Extensions
80
4.03
Existing Credit Agreement Amended and Restated
81
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
81
 
 
 
5.01
Existence, Qualification and Power
81
5.02
Authorization; No Contravention
82
5.03
Governmental Authorization; Other Consents
82
5.04
Binding Effect
82
5.05
Financial Statements; No Material Adverse Effect
82
5.06
Litigation
83
5.07
No Default
83
5.08
Ownership of Property; Liens; Investments
83
5.09
Environmental Compliance
83
5.10
Insurance
84
5.11
Taxes
84
5.12
ERISA Compliance
85
5.13
Subsidiaries; Equity Interests; Loan Parties
85
5.14
Margin Regulations; Investment Company Act
86
5.15
Disclosure
86
5.16
Compliance with Laws
86
5.17
Intellectual Property; Licenses, Etc
87
5.18
Solvency
87
5.19
Casualty, Etc
87
5.20
Labor Matters
87
5.21
Collateral Documents
87
5.22
Sanctions Concerns
87
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
88
 
 
 
6.01
Financial Statements; Borrowing Base Certificate
88
6.02
Certificates; Other Information
89
6.03
Notices
91
6.04
Payment of Obligations
92
6.05
Preservation of Existence, Etc
92
6.06
Maintenance of Properties
92
6.07
Maintenance of Insurance
92
6.08
Compliance with Laws
93
6.09
Books and Records
93
6.10
Inspection Rights
94
6.11
Use of Proceeds
94
6.12
Covenant to Guarantee Obligations and Give Security
95
6.13
Compliance with Environmental Laws
97
6.14
Preparation of Environmental Reports
97



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


6.15
Further Assurances
97
6.16
Compliance with Terms of Leaseholds
98
6.17
Material Contracts
98
6.18
Bank Products
98
6.19
Administration of Deposit Accounts
98
 
 
 
ARTICLE VII NEGATIVE COVENANTS
99
 
 
 
7.01
Liens
99
7.02
Indebtedness
101
7.03
Investments
102
7.04
Fundamental Changes
103
7.05
Dispositions
103
7.06
Restricted Payments
104
7.07
Change in Nature of Business
104
7.08
Transactions with Affiliates
104
7.09
Burdensome Agreements
105
7.10
Use of Proceeds
105
7.11
Consolidated Fixed Charge Coverage Ratio
105
7.12
Amendments of Organization Documents
105
7.13
Accounting Changes
105
7.14
Prepayments, Etc. of Indebtedness
105
7.15
Amendments, Etc
106
7.16
Sanctions
106
7.17
Swap Contracts
106
 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
107
 
 
 
8.01
Events of Default
107
8.02
Remedies upon Event of Default
109
8.03
Application of Funds
110
 
 
 
ARTICLE IX ADMINISTRATIVE AGENT
111
 
 
 
9.01
Appointment and Authority
111
9.02
Rights as a Lender
112
9.03
Exculpatory Provisions
112
9.04
Reliance by Administrative Agent
113
9.05
Delegation of Duties
113
9.06
Resignation of Administrative Agent
114
9.07
Non-Reliance on Administrative Agent and Other Lenders
115
9.08
No Other Duties, Etc
115
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
115
9.10
Collateral and Guaranty Matters
117
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
118



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


ARTICLE X MISCELLANEOUS
118
 
 
 
10.01
Amendments, Etc
118
10.02
Notices; Effectiveness; Electronic Communications
120
10.03
No Waiver; Cumulative Remedies; Enforcement
122
10.04
Expenses; Indemnity; Damage Waiver
123
10.05
Payments Set Aside
125
10.06
Successors and Assigns
125
10.07
Treatment of Certain Information; Confidentiality
130
10.08
Right of Setoff
131
10.09
Interest Rate Limitation
131
10.10
Counterparts; Integration; Effectiveness
132
10.11
Survival of Representations and Warranties
132
10.12
Severability
132
10.13
Replacement of Lenders
133
10.14
Governing Law; Jurisdiction; Etc
133
10.15
WAIVER OF JURY TRIAL
134
10.16
No Advisory or Fiduciary Responsibility
135
10.17
Electronic Execution of Assignments and Certain Other Documents
135
10.18
USA PATRIOT Act
136
10.19
Keepwell
136
10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
136
10.21
ENTIRE AGREEMENT
137









iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


SCHEDULES
 
1.01(a)
Commitments and Applicable Percentages
5.13
Subsidiaries and Other Equity Investments; Loan Parties
6.19
Deposit Accounts
7.01
Existing Liens
7.02
Existing Indebtedness
7.03
Investments
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Certain Addresses for Notices
 
 
EXHIBITS
 
Form of
 
A
Revolving Credit Loan Notice
B
Swing Line Loan Notice
C
Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
Notice of Loan Prepayment
G
Secured Party Designation Notice
H
Letter of Credit Report
I‑1 - I‑4
U.S. Tax Compliance Certificates
J
Borrowing Base Certificate









v



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of October 17, 2017 among NEWPARK RESOURCES, INC., a Delaware corporation
(“Newpark”), NEWPARK DRILLING FLUIDS LLC, a Texas limited liability company
(“Newpark Drilling”), NEWPARK MATS & INTEGRATED SERVICES LLC, a Texas limited
liability company (“Newpark Mats”), EXCALIBAR MINERALS LLC, a Texas limited
liability company (“Excalibar”), and DURA-BASE NEVADA, INC., a Nevada
corporation (“Dura-Base” and collectively with Newpark Drilling, Newpark Mats,
Excalibar, and Newpark and any other Subsidiary of Newpark that may from time to
time become a party hereto in accordance with the terms hereof, the “Borrowers”
and each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrowers have entered into that certain Credit Agreement dated as of May
12, 2016 with the lenders party thereto (the “Existing Lenders”), Bank of
America, N.A., in its capacity as administrative agent, swing line lender and an
L/C issuer, and the other agents party thereto (as amended prior to the date
hereof, the “Existing Credit Agreement”, and all indebtedness arising pursuant
to the Existing Credit Agreement, the “Existing Indebtedness”).
The Borrowers, the Administrative Agent and the Existing Lenders desire to amend
and restate in its entirety the Existing Credit Agreement on the terms and
conditions set forth herein, including to increase the aggregate commitments
under the Existing Credit Agreement from the initial amount of $90,000,000 to
$150,000,000, to add certain new Lenders as parties hereto, to extend and
continue the Existing Indebtedness as Loans hereunder and obtain additional
Loans and Letters of Credit for the purposes permitted herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement shall be
amended and restated in its entirety to read as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2017 Convertible Notes” means the 4.00% convertible senior unsecured notes of
Newpark due 2017 in an aggregate principal amount of $172,500,000 issued and
sold pursuant to the 2017 Convertible Notes Documents.
“2017 Convertible Notes Documents” means (a) the Indenture for the 2017
Convertible Notes dated as of October 4, 2010, between Newpark and Wells Fargo
Bank, National Association, a national banking association, as trustee, as
amended by a First Supplemental Indenture dated as





--------------------------------------------------------------------------------





of October 4, 2010, (b) the 2017 Convertible Notes and (c) all other agreements,
instruments and other documents, if any, pursuant to which the 2017 Convertible
Notes have been issued or otherwise setting forth the terms of the 2017
Convertible Notes.
“2021 Convertible Notes” means the 4.00% convertible senior unsecured notes of
Newpark due 2021 in an aggregate principal amount of $100,000,000 issued and
sold pursuant to the 2021 Convertible Notes Documents.
“2021 Convertible Notes Documents” means (a) the Indenture for the 2021
Convertible Notes dated as of December 5, 2016, between Newpark and Wells Fargo
Bank, National Association, a national banking association, as trustee, (b) the
2021 Convertible Notes and (c) all other agreements, instruments and other
documents, if any, pursuant to which the 2021 Convertible Notes have been issued
or otherwise setting forth the terms of the 2021 Convertible Notes.
“2021 Convertible Notes Repayment Date” means the date on which the 2021
Convertible Notes have been repurchased, redeemed, refinanced, exchanged or
otherwise satisfied in full, including the entire outstanding principal amount
thereof and interest, fees, premiums, and other applicable amounts due with
respect thereto.
“2021 Convertible Notes Temporary Reserve” means a reserve in an amount
requested by Newpark to be imposed in respect of its future repayment of the
2021 Convertible Notes which, if requested, will be imposed by the
Administrative Agent in the requested amount and will be released upon the
earlier of (i) the 2021 Convertible Notes Repayment Date and (ii) Borrowers’
deposit of cash and Cash Equivalents (including the proceeds of a Borrowing) in
an escrow account with the Administrative Agent in amount sufficient to satisfy
the 2021 Convertible Notes in full at their maturity, it being understood that
such reserve will be released as and to the extent necessary for the Borrowers
to obtain a Borrowing to fund such escrow account as provided above.
“Acceptable Convertible Notes Repurchase” means the repurchase, refinancing,
redemption, exchange or other satisfaction in full or in part of the 2021
Convertible Notes; provided that, at the time of and immediately after giving
effect thereto, (a) Availability is no less than $50,000,000 and (b) Liquidity
is no less than $70,000,000.
“Account” has the same meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.
“Account Debtor” means a Person obligated under an Account, Chattel Paper or
General Intangible.
“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.
“Act” has the meaning specified in Section 10.18.


2



--------------------------------------------------------------------------------





“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to Newpark and
the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $150,000,000.
“Agreement” has the meaning specified in the introductory paragraph hereof.
“Allocable Amount” has the meaning specified in Section 2.18(c)(ii).
“Applicable Fee Rate” means, (i)  at any time the Consolidated Leverage Ratio is
greater than or equal to 2.00 to 1.00, 0.375% per annum and (ii) at any time the
Consolidated Leverage Ratio is less than 2.00 to 1.00, 0.250% per annum.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.01(a) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending September 30, 2017, 1.50% per
annum for Base Rate Loans and 2.50% per annum for Eurodollar Rate Loans and
Letter of Credit Fees and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by Administrative
Agent pursuant to Section 6.02(b) and corresponding to the grid provided below:


3



--------------------------------------------------------------------------------





Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate /
Letter of Credit Fee
Base Rate
1
< 2.00 to 1.00
1.75%
0.75%
2
≥ 2.00 to 1.00 but < 2.50 to 1.00
2.00%
1.00%
3
≥ 2.50 to 1.00 but < 3.00 to 1.00
2.25%
1.25%
4
≥ 3.00 to 1.00 but < 3.50 to 1.00
2.50%
1.50%
5
≥ 3.50 to 1.00
2.75%
1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Bank of America and JPMorgan Chase Bank, N.A. in their
capacities as joint lead arrangers and joint book managers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.


4



--------------------------------------------------------------------------------





“Audited Financial Statements” means the audited consolidated balance sheet of
Newpark and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Newpark and its Subsidiaries,
including the notes thereto.
“Availability” means the Borrowing Base minus Total Outstandings.
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Availability Reserve” means the sum (without duplication) of (a) the Rent and
Charges Reserve; (b) the Bank Product Reserve; (c) the Dilution Reserve; (d) the
Inventory Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Administrative Agent’s Liens (but imposition of
any such reserve shall not waive an Event of Default arising therefrom); (f) the
2021 Convertible Notes Temporary Reserve if then in effect; and (g) such
additional reserves, in such amounts and with respect to such matters, as
Administrative Agent in its Permitted Discretion may elect to impose from time
to time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Product” means any of the following products, services or facilities
extended to a Borrower or a Subsidiary by a Lender or any of its Affiliates:
(a) services under Cash Management Agreements; (b) products under Swap
Contracts; and (c) leases and other banking products or services, other than
Letters of Credit.
“Bank Product Reserve” means the aggregate amount of reserves established by
Administrative Agent from time to time in its Permitted Discretion in respect of
Secured Bank Product Obligations.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced


5



--------------------------------------------------------------------------------





rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, on any date of determination, an amount equal to the
lesser of (a) the Aggregate Commitments minus the 2021 Convertible Notes
Temporary Reserve if then in effect or (b) the sum, without duplication, of the
following:
(i)    85% of the Value of Eligible Accounts, plus
(ii)    the lesser of (A) 75% of the Value of Eligible Unbilled Accounts and
(B) 20% of the Borrowing Base then in effect (before giving effect to the
Availability Reserve), plus
(iii)    the lesser of (A) 65% of the Value of Eligible Inventory and (B) 85% of
the NOLV Percentage of Eligible Inventory, plus
(iv)    so long as the Consolidated Fixed Charge Coverage Ratio is greater than
1.50 to 1.00 and the Mats Operating Income is greater than $1,000,000, the
lesser of (A) 70% of the NOLV Percentage of the Eligible Mats Rental Inventory
and (B) 20% of the Borrowing Base then in effect (before giving effect to the
Availability Reserve), plus
(v)    100% of Eligible Pledged Cash, minus
(vi)    the Availability Reserve.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit J or in such other form as is reasonably satisfactory to the
Administrative Agent, by which Newpark certifies the calculation of the
Borrowing Base.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or improvement of
any fixed or capital asset (excluding normal replacements and maintenance which
are properly charged to current operations); provided that Capital Expenditures
shall not include (a) expenditures for Capitalized Leases, purchase money


6



--------------------------------------------------------------------------------





obligations or Synthetic Lease Obligations, in each case, permitted pursuant to
Section 7.02(f) and (b) 40% of the expenditures for the production of Mats
Rental Inventory. For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the amount by which such purchase price exceeds the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such insurance proceeds, as the case may be.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or the Swing Line Lenders (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer, and/or (c) if the L/C
Issuers or Swing Line Lenders benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (x) the
Administrative Agent and (y) the L/C Issuers or the Swing Line Lenders (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Dominion Trigger Period” means (a) the period (i) commencing on the day
that an Event of Default occurs and (ii) continuing until, during each of the
preceding 60 consecutive days, no Event of Default has existed, and (b) the
period (i) commencing on the day that Availability is less than the greater of
15% of the Aggregate Commitments or $22,500,000 and (ii) continuing until,
during each of the preceding 60 consecutive days, Availability has at all times
exceeded the greater of 15% of the Aggregate Commitments and $22,500,000.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Newpark or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has


7



--------------------------------------------------------------------------------





combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of
Newpark or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it (or
its Affiliate) becomes a Lender, is a party to a Cash Management Agreement, in
each case, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority, provided, that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank


8



--------------------------------------------------------------------------------





for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of Newpark entitled to vote
for members of the board of directors or equivalent governing body of Newpark on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
(b)    Newpark ceases to own, beneficially and of record, directly or
indirectly, all Equity Interests in each of the other Borrowers; or
(c)    a “change of control” a “change of control”, a “fundamental change” or
any comparable term under, and as defined in, any 2021 Convertible Notes
Documents, any instrument evidencing Indebtedness permitted under
Section 7.02(g) or any other significant Indebtedness shall have occurred.
“Closing Date” means the first date that all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is, or is intended under the terms
of the Collateral Documents to be, subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, (i) the Security Agreement, the
Security Agreement Supplements, the IP Security Agreement Supplements, the
Mortgages, security agreements, pledge agreements, landlord’s agreements,
control agreements, collateral assignments or other similar agreements delivered
to the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) all “Collateral Documents” (as defined in the Existing Credit Agreement)
(the “Existing Collateral Documents”) executed and delivered pursuant to the
Existing Credit Agreement or any Existing Collateral Document (except to the
extent any of the same are amended and restated pursuant hereto or in


9



--------------------------------------------------------------------------------





connection herewith), whether or not expressly so stated in any other definition
of the Collateral Documents described in the foregoing clause (i) set forth
herein or in any Collateral Document.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(a)
under the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Newpark and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges, (ii) the provision for federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) other
expenses reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) stock-based compensation expenses
which do not represent a cash item in such period or any future period (in each
case of or by the Borrowers and their Subsidiaries for such Measurement Period),
(vi) the write-off of unamortized deferred financing, legal and accounting costs
in connection with the refinancing of the 2017 Convertible Notes or the 2021
Convertible Notes, as the case may be, (vii) tender premiums, redemption
premiums, fees, and other amounts expensed in connection with the tender for
and/or redemption of the 2017 Convertible Notes or the 2021 Convertible Notes,
as the case may be, (viii) severance payments, early retirement or voluntary
retirement payments and other payments made with respect to the separation of
any officers, employees or directors of Newpark or its Subsidiaries from Newpark
or its Subsidiaries, together with costs and expenses related thereto for
benefits, including, without limitation, health insurance (collectively, the
“Severance Add-Back”), and (ix) non-recurring expenses or losses related to any
settlement or settlements of the Pending Wage and Hour Litigation in an amount
not to exceed $4,500,000 in the aggregate (collectively, the “Pending Wage and
Hour Litigation Settlement Add-Back”) provided, however, that the Severance
Add-Back shall not be duplicative of any add-back for non-cash expenses related
to the Pending Wage and Hour Litigation Settlement Add-Back; and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by the Borrowers
and their Subsidiaries for such Measurement Period). Consolidated EBITDA shall
be calculated for each Measurement Period, on a Pro Forma Basis, after giving
effect to, without duplication, any Acquisition and any Disposition made during
each period commencing on the first day of such Measurement Period to and
including the date of such transaction as if such Acquisition or Disposition and
any related incurrence or repayment of Indebtedness occurred on the first day of
such Measurement Period.


10



--------------------------------------------------------------------------------





“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
consolidated basis for Newpark and its Subsidiaries for the most recent
Measurement Period of (a) Consolidated EBITDA minus Capital Expenditures (except
those financed with borrowed money other than Revolver Loans) and cash taxes
paid plus cash tax refunds to the extent such tax refunds are not used to redeem
or repurchase the 2021 Convertible Notes, to (b) Consolidated Fixed Charges.
“Consolidated Fixed Charges” means the sum of (a) Consolidated Interest Charges
(other than payment-in-kind or amortization of fees and other non-cash items
treated as interest in accordance with GAAP), (b) scheduled principal payments
made on borrowed money, (c) any Restricted Payments made, and (d) any permitted
Investments made in accordance with Section 7.03(i).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Newpark and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than Newpark or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Newpark or a Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person; provided that there shall be deducted from Consolidated Funded
Indebtedness the amount of any funds deposited in an escrow account with the
Administrative Agent or borrowed for the payment of the 2017 Convertible Notes
or the 2021 Convertible Notes, in each case in accordance with Section 7.14.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Newpark and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period. For purposes of
calculating Consolidated EBITDA, Consolidated Interest Charges shall not include
any interest in connection with the Permitted Purchased Notes.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Newpark and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period. For purposes of calculating the
Consolidated Leverage Ratio, Consolidated Funded Indebtedness


11



--------------------------------------------------------------------------------





shall not include the Permitted Purchased Notes for so long and to the extent
that the same are held by any Borrower.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Newpark and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Newpark’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that Newpark’s equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Measurement Period to Newpark or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Newpark or another Borrower as described in clause (a) of this
proviso), and (d) any interest income or gain of Newpark for such Measurement
Period with respect to the Permitted Purchased Notes.
“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its consolidated Subsidiaries, less all assets that are considered to
be intangible assets under GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


12



--------------------------------------------------------------------------------





“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
(b) when used with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Newpark in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified Newpark, the Administrative Agent, the applicable L/C Issuer or the
applicable Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or Newpark,
to confirm in writing to the Administrative Agent and Newpark that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and Newpark),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by


13



--------------------------------------------------------------------------------





the Administrative Agent to Newpark, each L/C Issuer, each Swing Line Lender and
each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Dilution Percent” means the percent, determined for Newpark’s most recent
fiscal quarter, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) the total gross sales in the aggregate of all the
Borrowers.
“Dilution Reserve” means the aggregate amount of reserves in an amount equal to
the Value of the Eligible Accounts multiplied by 1.0% for each percentage point
(or portion thereof) that the Dilution Percent exceeds 5.0%.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, or (c) contains any repurchase obligation.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Dominion Account” means a special account established by a Borrower at Bank of
America or another bank acceptable to the Administrative Agent, over which the
Administrative Agent has exclusive control for withdrawal purposes.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


14



--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Account” means an Account owing to a Borrower that arises in the
ordinary course of business from the sale of goods or rendition of services, is
payable in Dollars and is deemed by the Administrative Agent, in its Permitted
Discretion, to be an Eligible Account. Without limiting the foregoing, no
Account shall be an Eligible Account if (a) it is unpaid for more than 60 days
after the original due date, or more than 90 days after the original invoice
date; (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause; (c) when aggregated with other
Accounts owing by the Account Debtor or affiliated Account Debtors, it exceeds
20% of the aggregate Eligible Accounts (or such higher percentage as the
Administrative Agent may establish in its Permitted Discretion for an Account
Debtor from time to time) or 35% of the aggregate Eligible Accounts owing by an
Investment Grade Account Debtor; (d) it does not conform with a covenant or
representation herein or in the Security Agreement; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance that has been asserted in writing (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to Sanctions
or any specially designated nationals list maintained by OFAC; or such Loan
Party is not able to bring suit or enforce remedies against the Account Debtor
through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Account is supported by a letter of credit (delivered to and directly drawable
by the Administrative Agent) or credit insurance satisfactory in all respects to
the Administrative Agent or the Account Debtor is an Affiliate of an Investment
Grade Account Debtor; (h) it is owing by a Governmental Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to the Administrative Agent in
compliance with the federal Assignment of Claims Act; (i) it is not subject to a
duly perfected, first priority Lien in favor of the Administrative Agent, or is
subject to any other Lien other than Liens that are permitted by
Section 7.01(c); (j) (i) the goods giving rise to it have not been delivered to
the Account Debtor and do not constitute a final sale or (ii) the services
giving rise to it have not been performed for the Account Debtor; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale‑or‑return, sale‑on‑approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (m) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; or (n) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent thereof.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.


15



--------------------------------------------------------------------------------





“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Inventory” means Inventory (other than Inventory consisting of Mats
Rental Inventory) owned by a Borrower that Administrative Agent, in its
Permitted Discretion, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods or raw materials, and not work-in-process (other than with respect to
Inventory located at a customer’s job site), packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies; (b) is not held on consignment, nor subject to any deposit or down
payment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow‑moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods that are
no longer in saleable condition; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC, and
does not constitute hazardous materials under any Environmental Law;
(f) conforms with the covenants and representations herein; (g) is subject to
the Administrative Agent’s duly perfected, first priority Lien, and no other
Lien other than Liens that are permitted by Section 7.01(c) or (d); (h) is
within the continental United States or Canada, is not in transit except between
locations of Borrowers, and is not consigned to any Person; (i) is not subject
to any warehouse receipt or negotiable Document; (j) is not subject to any
License or other arrangement that restricts such Borrower’s or the
Administrative Agent’s right to dispose of such Inventory, unless the
Administrative Agent has received an appropriate Lien Waiver; (k) is located on
property owned by a Borrower or on a customer’s job site; or (l) is located on
leased premises or is in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person and the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established.
“Eligible Mats Rental Inventory” means otherwise Eligible Inventory consisting
of Mats Rental Inventory.
“Eligible Pledged Cash” means, at any date of determination thereof, all of the
available cash of the applicable Borrower at such date that is (a) subject to a
duly perfected first priority Lien in favor of the Administrative Agent and
(b) is on deposit in one or more Eligible Pledged Cash Accounts.
“Eligible Pledged Cash Account” means each special account established by a
Borrower at Bank of America, over which the Administrative Agent has exclusive
control for withdrawal purposes and which is designated as an “Eligible Pledged
Cash Account” on Schedule 6.19 or otherwise designated by the Administrative
Agent as an “Eligible Pledged Cash Account” in its discretion; provided that not
more frequently than twice per month, each such Borrower may, upon not less than
two (2) Business Days prior written notice to the Administrative Agent, decrease
the amount of Eligible Pledged Cash by withdrawing cash from its respective
Eligible Pledged Cash Account(s), if (a) immediately before such withdrawal no
Default or Event of Default exists or would exist after giving effect thereto,
(b) prior to and after giving effect to such withdrawal, the Availability shall
not be less than zero, (c) the applicable Borrower(s) shall certify to the


16



--------------------------------------------------------------------------------





Administrative Agent that on a pro forma basis assuming the requested withdrawal
of Eligible Pledged Cash had occurred 30 days prior to the requested withdrawal
date, no Cash Dominion Trigger Period would have occurred at any time during
such 30 day period, and (d) the Borrowing Base shall be reduced immediately upon
such withdrawal.
“Eligible Unbilled Account” means an Account owing to a Borrower which would
qualify as an Eligible Account except that the invoice with respect thereto has
not yet been submitted to the Account Debtor, so long as the period following
the date on which such Borrower recognizes such Account in its books and records
and prior to the date of the issuance of the invoice with respect thereto is
less than 30 days.
“Environmental Agreement” means an agreement of a Loan Party to indemnify the
Administrative Agent and Lenders from liability under Environmental Laws with
respect to Real Estate subject to a Mortgage, in form and substance reasonably
satisfactory to such Loan Party.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses and agreements issued by or
entered into with any Governmental Authority or any restrictions by any
Governmental Authority, in each case relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Newpark or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).


17



--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


18



--------------------------------------------------------------------------------





“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereof.
“Existing Lenders” has the meaning specified in the preliminary statements
hereof.
“Existing Indebtedness” has the meaning specified in the preliminary statements
hereof.
“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Borrower hereunder, (a) Taxes imposed
on or measured by its overall net income (however denominated), and franchise
Taxes imposed on it (in lieu of net income Taxes), by the United States, any
State or the District of Columbia (or any political subdivision thereof) or by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits Taxes imposed by the United States, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 10.13), any United States withholding Tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding Tax pursuant to Section 3.01(a) and (d) any U.S.
federal withholding Taxes imposed by FATCA.


19



--------------------------------------------------------------------------------





“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means (a) that certain letter agreement dated as of May 12, 2016,
between Newpark and the Administrative Agent, (b) that certain letter agreement
dated as of September 25, 2017, between Newpark and the Administrative Agent and
(c) any other letter agreements regarding fees entered into from time to time
among any of the Borrowers, the Administrative Agent and/or any Arranger in
connection with this Agreement or any of the transactions contemplated hereby.
“Financial Covenant Trigger Period” means, the period (a) commencing on the day
that Availability is less than the greater of 15% of the Aggregate Commitments
or $22,500,000 and (b) continuing until, during each of the preceding
30 consecutive days, Availability has at all times exceeded the greater of 15%
of the Aggregate Commitments and $22,500,000.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of Newpark that is not a Domestic
Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lenders, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


20



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means each Person, if any, that guarantees the payment or
performance of any Obligations.
“Guarantor Payment” has the meaning specified in Section 2.18(c)(ii).
“Guaranty” means any guaranty or guaranty supplement executed by a Guarantor in
favor of the Secured Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,


21



--------------------------------------------------------------------------------





infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into an interest rate Swap Contract not
prohibited under Article VI or VII, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract not prohibited under Article VI or VII, in each case, in its capacity
as a party to such Swap Contract (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender); provided, in the case of a
Secured Hedge Agreement with a Person who is no longer a Lender (or Affiliate of
a Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Secured Hedge Agreement
and provided further that for any of the foregoing to be included as a “Secured
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.
“Honor Date” has the meaning specified in Section 2.03(c).
“Immaterial Domestic Subsidiary” means shall mean any Domestic Subsidiary that
(i) does not own any Collateral, (ii) does not guaranty any obligations with
respect to the 2021 Convertible Notes, (iii) generates less than 5.0% of
Consolidated EBITDA for the Measurement Period most recently ended for which
financial statements of Newpark are available, and (iv) owns net assets that
have an aggregate fair market value of less than 5.0% of Consolidated Tangible
Assets of Newpark as of the end of the fiscal quarter most recently ended;
provided that if any two or more Domestic Subsidiaries generate more than 10% of
Consolidated EBITDA in the aggregate for any such Measurement Period, then one
or more of such Domestic Subsidiaries will be deemed not to qualify as an
Immaterial Domestic Subsidiary during such Measurement Period in order to
prevent the foregoing 10% limitation from being exceeded.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP, subject, however, in any event and in all
cases to the last sentence of Section 1.03(b):
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);


22



--------------------------------------------------------------------------------





(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such indebtedness is limited in recourse, then the
amount of such indebtedness for purposes of this Agreement will not exceed the
fair market value of such property;
(f)    all Attributable Indebtedness in respect to Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Loan Party or Subsidiary valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code of the
United States, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its property; or
(c) an assignment or trust mortgage for the benefit of creditors.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the first day of each April, July, October
and January and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan


23



--------------------------------------------------------------------------------





and ending on the date one, two, three or six months thereafter (in each case,
subject to availability), as selected by Newpark in its Revolving Credit Loan
Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Inventory” means inventory as defined in the UCC, including all goods intended
for sale, lease, display or demonstration; all work in process; and all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding equipment).
“Inventory Reserve” means reserves established by the Administrative Agent to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“Investment Grade Account Debtor” means an Account Debtor with a long-term
issuer rating of BBB- or higher by S&P or Baa3 or higher by Moody’s (or the
equivalent of such rating organization).
“IP Rights” has the meaning specified in Section 5.17.
“IP Security Agreement Supplement” means any Copyright Security Agreement
Supplement, Patent Security Agreement Supplement or Trademark Security Agreement
Supplement, as such terms are defined in Section 1.3 of the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


24



--------------------------------------------------------------------------------





“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and any Borrower (or any Subsidiary) or in favor of an L/C
Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as an issuer of Letters of
Credit hereunder, or any other issuer of Letters of Credit hereunder
constituting a Lender and selected by Newpark (with such issuer’s consent) and
acceptable to the Administrative Agent.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, if
the context requires, includes the Swing Line Lenders.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Newpark and the
Administrative Agent.
“Letter of Credit” means any standby or commercial letter of credit issued
hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.


25



--------------------------------------------------------------------------------





“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Report” means a certificate substantially the form of
Exhibit H or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to $65,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“License” means any license or agreement under which a Borrower is authorized to
use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any material Collateral located on
leased premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to the
Administrative Agent upon request or permit the Administrative Agent to take
possession of the Collateral; and (d) for any Collateral subject to a licensor’s
intellectual property rights, the licensor grants to the Administrative Agent
the right, vis-à-vis such licensor, to enforce the Administrative Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable license. Notwithstanding the foregoing, a Lien Waiver shall not be
required to be delivered in connection with Collateral that is temporarily
(i) located on leased premises, (ii) held by a warehouseman, processor, shipper,
customs broker or freight forwarder, or (iii) held by a repairman, mechanic or
bailee, in each case, for a period less than 60 days.


26



--------------------------------------------------------------------------------





“Liquidity” means, as of any date of determination, the sum of (i) all
unrestricted cash balances in domestic deposit accounts of the Borrowers as of
such date to the extent such cash balances are not included in the Borrowing
Base as Eligible Pledged Cash plus unrestricted domestic Cash Equivalents of the
Borrowers as of such date to the extent such Cash Equivalents are not included
in the Borrowing Base as Eligible Pledged Cash plus (ii) Availability.
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) each Issuer
Document, (g) any arrangements entered into by any L/C Issuer and any Borrower
pursuant to Section 2.03(a)(iii)(E), (h)  any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.15 of this
Agreement and (i) all “Loan Documents” (as defined in the Existing Credit
Agreement) executed and delivered pursuant to the Existing Credit Agreement
(except to the extent any of the same are amended and restated pursuant hereto
or in connection herewith), whether or not expressly so stated in any other
definition of the agreements, instruments and other documents described in the
foregoing clauses (a) through (h) set forth herein or in any other Loan
Document.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the assets, operations, business, prospects, properties,
liabilities (actual or contingent), or condition (financial or otherwise) of the
Borrowers taken as a whole; (b) a material impairment of the rights and remedies
of the Administrative Agent or any Lender under any Loan Document, or of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party or the transactions contemplated thereby; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party which is material to the business,
condition (financial or otherwise), operations, performance, or properties of
such Person.
“Material Loan Party” shall mean (a) each Borrower and (b) any Subsidiary that
(A) owns any Collateral, (B) generates more than 5.0% of Consolidated EBITDA for
the Measurement Period most recently ended for which financial statements of
Newpark are available or (C) owns net assets that have an aggregate Fair Market
Value of 5.0% or more of Consolidated Tangible Assets of Newpark as of the end
of the previous fiscal quarter.
“Mats” means synthetic mats owned by a Borrower held for sale or rent in the
ordinary course of business.


27



--------------------------------------------------------------------------------





“Mats Operating Income” means, at any time of determination, the operating
income associated with the Mats division of Newpark and its Subsidiaries as
reported on a segment basis in accordance with SEC segment reporting rules.
“Mats Rental Inventory” means Inventory consisting of Mats owned by a Borrower
and included in its rental fleet.
“Maturity Date” means the earliest to occur of:
(a)    October 17, 2022; and
(b)    September 1, 2021, if either (i) the 2021 Convertible Notes Repayment
Date has not occurred by September 1, 2021 or (ii) subject to the conditions set
forth in the last sentence of Section 7.14, Borrowers fail to deposit cash and
Cash Equivalents (including the proceeds of a Borrowing), such cash and Cash
Equivalents to be unrestricted or subject solely to a Lien in favor of
Administrative Agent, in an escrow account with the Administrative Agent in an
amount which, together with the 2021 Convertible Notes Temporary Reserve, is
sufficient to satisfy the 2021 Convertible Notes in full at their maturity.
“Maximum Rate” has the meaning specified in Section 10.09.
“Measurement Period” means, at any date of determination, (a) the most recently
completed four fiscal quarters of Newpark if a Financial Covenant Trigger Period
is not then in effect and has not been in effect for the preceding 30 days or
(b) at any other time, the most recently completed twelve calendar months.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 103% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the L/C Issuer in their reasonable discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage or deed of trust in which a Loan Party grants a Lien
on its Real Estate to Administrative Agent, as security for the Obligations.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


28



--------------------------------------------------------------------------------





“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Newpark” has the meaning specified in the introductory paragraph hereof.
“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of the applicable Borrower’s
Inventory or Mats Rental Inventory, as applicable, performed by an appraiser and
on terms satisfactory to the Administrative Agent.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non‑Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


29



--------------------------------------------------------------------------------





“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pending Wage and Hour Litigation” means Davida v. Newpark Drilling Fluids LLC
pending in the U.S. District Court for the Western District of Texas, San
Antonio Division, alleging violations of the Fair Labor Standards Act, and the
similar pending lawsuits alleging Fair Labor Standards Act claims filed by eight
independent contractors and two employees against Newpark Drilling.
“Pension Act” means the Pension Protection Act of 2006.


30



--------------------------------------------------------------------------------





“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition as long as (a) no Default or Event
of Default exists or is caused thereby; (b) the Acquisition is consensual;
(c) no Indebtedness is assumed or incurred except as permitted by Section 7.02,
and no Liens are assumed or incurred except as permitted by Section 7.01;
(d) upon giving pro forma effect thereto, Availability is at least 30% of the
Aggregate Commitments for the 30 days preceding and as of the Acquisition;
(e) except for any Acquisition that either (i) is to be funded solely with the
proceeds of Equity Interests in Newpark or (ii) consists of total consideration
of less than $10,000,000, the Consolidated Fixed Charge Coverage Ratio,
determined on a pro forma basis giving effect to the Acquisition, is not less
than 1.15 to 1.00, whether or not a Financial Covenant Trigger Period exists;
(f)  Borrowers deliver to the Administrative Agent, at least five Business Days
prior to the Acquisition, copies of all material agreements relating thereto (or
if final executed copies are not then available, the then most recent drafts
thereof) and a certificate, in form and substance satisfactory to the
Administrative Agent, stating that the Acquisition is a “Permitted Acquisition”
and demonstrating compliance with the foregoing requirements and (g) prior to
inclusion of any Accounts and Inventory acquired in any such Acquisition in the
determination of the Borrowing Base (which, for the avoidance of doubt, must be
owned by a Borrower), the Administrative Agent shall have obtained an appraisal
with respect to such Inventory and conducted a field examination, in each case,
on a basis reasonably satisfactory to the Administrative Agent; provided, that
such acquired Accounts and Inventory that will otherwise satisfy the eligibility
criteria (as determined in good faith by Newpark based on a review of such
eligibility criteria and the due diligence for such Acquisition) may be included
in the Borrowing Base for a period not to exceed 90 days pending completion of
such field examination and appraisal.
“Permitted Discretion” means a determination made in the exercise, in good
faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender).
“Permitted Purchased Notes” means those 2021 Convertible Notes repurchased,
redeemed or otherwise satisfied by Newpark or any other Loan Party in accordance
with Section 7.14(f).
“Permitted Sale Leaseback Transaction” means any Synthetic Lease hereinafter
entered into by any of Borrowers or any of their respective Subsidiaries in
respect of any Real Estate in which such obligor has an interest, together with
any fixtures and personal property related thereto that do not constitute
Collateral.


31



--------------------------------------------------------------------------------





“Permitted Term Loan” means any term loan hereinafter obtained by any of
Borrowers or any of their respective Subsidiaries secured by any Real Estate in
which such obligor has an interest, together with any fixtures and personal
property related thereto that do not constitute Collateral.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in Section 1.3 of the Security
Agreement.
“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.
“Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S‑X and otherwise reasonably satisfactory to the Administrative
Agent.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Capital Stock” of any Person shall mean any capital stock of such
Person that is not Disqualified Capital Stock; provided that such capital stock
shall not be deemed Qualified Capital Stock to the extent sold or owed to a
Subsidiary of such Person or financed, directly or indirectly, using funds
(1) borrowed from such Person or any Subsidiary of such Person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such Person or any Subsidiary of such Person (including, without
limitation, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Capital Stock refers to Qualified Capital Stock
of Newpark.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(ii) of the Commodity Exchange Act.
“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real property or any buildings, structures, parking areas or
other improvements thereon.
“Recipient” means (a) any Lender, (b) any L/C Issuer and (c) the Administrative
Agent, as applicable.
“Register” has the meaning specified in Section 10.06(c).


32



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.06.
“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver. Rent payable
under Capitalized Leases will not be included in the Rent and Charges Reserve.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, (a) if there are only one or two Lenders, all of such
Lenders (other than any such Lender that is a Defaulting Lender) and (b) if
there are more than two Lenders, at least two unaffiliated Lenders holding more
than 50% of the sum of the (i) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (ii) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.06.
“Responsible Officer” means (i) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
(ii) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and
(iii) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.


33



--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, that, for the avoidance of doubt, a
“Restricted Payment” shall not include any payment in respect of the 2021
Convertible Notes funded by the sale or issuance of Newpark’s Equity Interests.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14(d).
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A, or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system, including electronic mail, as shall
be approved by the Administrative Agent), appropriately completed and signed by
a Responsible Officer of Newpark.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Bank Product Obligations” means all debt, obligations and other
liabilities owing under Secured Cash Management Agreements and Secured Hedge
Agreements; provided that Secured Bank Product Obligations of a Loan Party shall
not include the Excluded Swap Obligations of such Loan Party or any obligations
of such Loan Party with respect to any leases that may constitute Bank Products.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank which
has delivered a Secured Party Designation Notice.


34



--------------------------------------------------------------------------------





“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Borrower and any Hedge Bank which has
delivered a Secured Party Designation Notice.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender, substantially in the form of Exhibit G, (a) describing
the Secured Cash Management Agreement or Secured Hedge Agreement and setting
forth the maximum amount to be secured by the Collateral and the methodology to
be used in calculating such amount and (b) agreeing to be bound by Section 9.11.
“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the Closing Date, executed by each of the Loan Parties in favor of
the Administrative Agent.
“Security Agreement Supplement” means the form of supplement attached to the
Security Agreement as Annex I.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified,


35



--------------------------------------------------------------------------------





all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Newpark.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, and, at the request of Newpark and subject to the consent of the
Administrative Agent in its sole discretion, any other swing line lender that
agrees to act as a provider of Swing Line Loans, or, in each case, any successor
swing line lender hereunder acceptable to the Administrative Agent.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of Newpark.


36



--------------------------------------------------------------------------------





“Swing Line Sublimit” means, with respect to each Swing Line Lender, an amount
equal to the lesser of (a) $10,000,000 and (b) the Aggregate Commitments. The
Swing Line Sublimits are part of, and not in addition to, the Aggregate
Commitments.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease and (b) an agreement for the use or possession of property
(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Outstandings” means (a) the aggregate Outstanding Amount of all Loans and
all L/C Obligations less (b) the amount of L/C Obligations which are Cash
Collateralized pursuant to Section 2.15(b).
“Total Swing Line Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Aggregate Commitments. The Total Swing Line Sublimit
is a part of, and not in addition to, the Aggregate Commitments.
“Treasury Management Services” means the maintenance of operating and deposit
accounts, lockbox administration, funds transfer, information reporting services
and other treasury management services.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


37



--------------------------------------------------------------------------------





“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii).
“Value” means, (a) for an Account, its face amount, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) that have been or could properly be
claimed by the Account Debtor or any other Person; and (b) for Inventory, its
value determined on the basis of the lower of cost or market, calculated on a
first-in, first out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrowers and their Affiliates.
“Weekly BBC Trigger Period” means the period (a) commencing on the day that an
Event of Default occurs, or Availability is less than the greater of 15% of the
Aggregate Commitments or $22,500,000 and (b) continuing until, during each of
the preceding 30 consecutive days, no Event of Default has existed and
Availability has at all times exceeded the greater of 15% of the Aggregate
Commitments and $22,500,000.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not


38



--------------------------------------------------------------------------------





to any particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of Newpark and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and
(ii) all calculations shall be made without duplication.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Newpark or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Newpark shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders, which
approval the Required Lenders agree not to unreasonably withhold or delay);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Newpark shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto,


39



--------------------------------------------------------------------------------





unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities; Etc. All references herein
to consolidated financial statements of Newpark and its Subsidiaries or to the
determination of any amount for Newpark and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Newpark is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein. Further, all references herein to “consolidated” (and its correlative
meanings) when used in respect of Newpark or any one or more of its Subsidiaries
shall mean on a consolidated basis for Newpark and its Susbsidiaries in
accordance with GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Newpark
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time of determination shall be deemed to be the
stated amount of such Letter of Credit in effect at such time or, if less, such
portion of the stated amount that is permitted to be drawn thereunder.
1.07    Eurodollar Rate Generally. The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any
comparable or successor rate thereto.
1.08    Uniform Commercial Code. Terms relating to Collateral used and not
otherwise defined herein that are defined in the UCC shall have the meanings set
forth in the UCC, as applicable and as the context requires.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall


40



--------------------------------------------------------------------------------





not exceed such Lender’s Commitment. Within the limits of the Borrowing Base,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Revolving Credit
Borrowings made on the Closing Date or any of the three (3) Business Days
following the Closing Date shall be made as Base Rate Loans unless Newpark
delivers a funding indemnity letter acceptable to the Administrative Agent not
less than three (3) Business Days prior to the date of such Revolving Credit
Borrowing.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon Newpark’s irrevocable notice to the Administrative Agent,
which shall be given by a Revolving Credit Loan Notice, appropriately completed
and signed by a Responsible Officer of Newpark. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Revolving Credit Loan Notice shall specify (i) whether Newpark is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If Newpark
fails to specify a Type of Loan in a Revolving Credit Loan Notice or if Newpark
fails to give a timely notice requesting a conversion or continuation, then the
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If Newpark requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Credit Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by Newpark, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Revolving Credit Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 12:00 noon on the Business Day specified


41



--------------------------------------------------------------------------------





in the applicable Revolving Credit Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of such Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by Newpark; provided,
however, that if, on the date a Revolving Credit Loan Notice with respect to a
Revolving Credit Borrowing is given by Newpark, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify Newpark and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify Newpark and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
(5) Interest Periods in effect with respect to Eurodollar Rate Loans at any one
time
2.03    Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrowers, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Borrowing Base, (y) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by Newpark for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Newpark that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain


42



--------------------------------------------------------------------------------





Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the applicable L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the
applicable L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which such L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the applicable L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the applicable L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$500,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with Newpark or such
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all


43



--------------------------------------------------------------------------------





other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    Each L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by any L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Newpark delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Newpark. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 10:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require. In the case of


44



--------------------------------------------------------------------------------





a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
require. Additionally, Newpark shall furnish to the applicable L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from Newpark and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii)    If Newpark so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non‑Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, Newpark shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto‑Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time, to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which, in the case of the
Administrative Agent or any Lender, may be by telephone or in writing) on or
before the day that is seven Business Days before the Non‑Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension


45



--------------------------------------------------------------------------------





or (2) from the Administrative Agent, any Lender or Newpark that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to Newpark and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify Newpark and the
Administrative Agent thereof. Not later than 10:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrowers fail to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrowers
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Credit Loan Notice). Any
notice given by the applicable L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 12:00 noon on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to such L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its


46



--------------------------------------------------------------------------------





participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Newpark of a Revolving Credit Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of such L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations. (i) At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will


47



--------------------------------------------------------------------------------





distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The joint and several obligation of the Borrowers
to reimburse each L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement or such Letter of Credit, the
transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by any
L/C Issuer which does not in fact materially prejudice the Borrowers;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;


48



--------------------------------------------------------------------------------





(vii)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries.
Newpark shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Newpark’s instructions or other irregularity, Newpark will
immediately notify the applicable L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement or
otherwise. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, a Borrower may have a claim
against any L/C Issuer, and any L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves, as
determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, any L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not


49



--------------------------------------------------------------------------------





be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and Newpark when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrowers for, and each L/C Issuer’s rights
and remedies against the Borrowers shall not be impaired by, any action or
inaction of any L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.16,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
day of each month, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a monthly basis in arrears. If there
is any change in the Applicable Rate during any month, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such month
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the applicable Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a monthly basis in arrears.
Such fronting fee shall be due and payable on the first day of each month in
respect of the most recently ended monthly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrowers
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing


50



--------------------------------------------------------------------------------





fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which the Borrowers fail to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and
(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be jointly and
severally obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrowers hereby acknowledge that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrowers, and that the Borrowers’ business derives substantial
benefits from the businesses of such Subsidiaries.
2.04    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, each Swing Line Lender may in its sole discretion,
in reliance upon the agreements of


51



--------------------------------------------------------------------------------





the other Lenders set forth in this Section 2.04, make loans (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of its Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that (i) after giving effect to any Swing Line Loan, (A) the
Total Outstandings shall not exceed the Borrowing Base at such time, (B) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender at such
time, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, (C) the aggregate Outstanding Amount of all Swing Line
Loans at any time shall not exceed the Total Swing Line Sublimit and provided
further that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and (ii) no Swing Line Lender shall
be under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Newpark’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which shall be given by a Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of Newpark. Each
such notice must be received by the applicable Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Unless the applicable Swing Line Lender has received notice from the
Administrative Agent (including at the request of any Lender) prior to 3:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing such Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the applicable
Swing Line Lender will, not later than 4:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the applicable Borrower.
(c)    Refinancing of Swing Line Loans. (i) Each Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of Newpark (which
hereby irrevocably authorizes each Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Revolving Credit Loan Notice for purposes hereof) and in
accordance with the requirements of


52



--------------------------------------------------------------------------------





Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
applicable Swing Line Lender shall furnish Newpark with a copy of the applicable
Revolving Credit Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Revolving Credit Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office not later than 12:00 noon on the day
specified in such Revolving Credit Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the applicable
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable Swing Line Lender any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the applicable Swing Line Lender shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable Swing
Line Lender in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
applicable Swing Line Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that


53



--------------------------------------------------------------------------------





each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by such Swing Line Lender.
(ii)    If any payment received by the applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
such Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Lender shall pay to the applicable Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the applicable
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the Borrowers for interest on such Swing Line
Lender’s Swing Line Loans (provided that any failure of a Swing Line Lender to
provide an invoice for interest on Swing Line Loans shall not release the
Borrowers from their obligation to pay such interest). Until each Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
applicable Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
2.05    Prepayments. (a) Optional.
(i) The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Credit Loans in whole or in
part without premium or penalty subject to Section 3.05; provided that (A) such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate


54



--------------------------------------------------------------------------------





Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.16, each such
prepayment shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentages. Each notice delivered
by Newpark on behalf of the Borrowers pursuant to this Section 2.05(a) will be
irrevocable, except that if a notice of prepayment is given on a conditional
basis as contemplated by Section 2.06, then such notice of prepayment may be
revoked if such notice of termination or reduction is revoked in accordance with
Section 2.06.
(ii)    The Borrowers may, upon notice to the applicable Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the applicable Swing
Line Lender and the Administrative Agent not later than 12:00 noon on the date
of the prepayment, and (B) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid.
(b)    Mandatory. If for any reason, the Total Outstandings at any time exceed
the Borrowing Base at such time, the Borrowers shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
2.06    Termination or Reduction of Commitments. Newpark may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Total Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Total
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) Newpark shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Borrowing Base, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, or


55



--------------------------------------------------------------------------------





(C) the Total Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Total Swing Line Sublimit or the Outstanding Amount of Swing
Line Loans owing to any Swing Line Lender would exceed such Swing Line Lender’s
Swing Line Sublimit. The Administrative Agent will promptly notify the Lenders
of any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Commitments under this Section 2.06. Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. Upon
any reduction of the Total Swing Line Sublimit, each Swing Line Lender’s Swing
Line Sublimit shall be an amount equal to such reduction amount. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. Each notice delivered
by Newpark on behalf of the Borrowers pursuant to this Section 2.06 will be
irrevocable, except that a notice of termination of the Commitments delivered by
Newpark may state that such notice is conditioned upon the effectiveness of
other credit facilities or an acquisition or disposition transaction, in which
case such notice may be revoked by Newpark (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
2.07    Repayment of Revolving Credit Loans. (a) Revolving Credit Loans. The
Borrowers jointly and severally shall repay to the Lenders on the Maturity Date
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
(b)    Swing Line Loans. The Borrowers jointly and severally shall repay each
Swing Line Loan on the earlier to occur of (i) the date ten (10) Business Days
after such Loan is made and (ii) the Maturity Date.
(c)    Dominion Account. During any Cash Dominion Trigger Period, the ledger
balance in each Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day. If a
credit balance results from such application, it shall not accrue interest in
favor of the Borrowers and shall be made available to the Borrowers as long as
no Default or Event of Default exists. At all times when a Cash Dominion Trigger
Period is not in effect, the Borrowers shall have unrestricted access to amounts
in Deposit Accounts.
2.08    Interest. (a) Subject to the provisions of Section 2.08(b) and
Section 10.09, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


56



--------------------------------------------------------------------------------





(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrowers jointly and severally shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the Aggregate Commitments exceed the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.16.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first day
of each April, July, October and January, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in effect.
(b)    Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of fees and interest shall be made on the basis of a
360‑day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or


57



--------------------------------------------------------------------------------





such portion is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Newpark or for any other reason, Newpark or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by Newpark as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically pay without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear and without
condition or deduction for


58



--------------------------------------------------------------------------------





any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 1:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(c)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Newpark prior to the time
at which any payment is due to the Administrative Agent for the account of the
Lenders or the L/C Issuers hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the


59



--------------------------------------------------------------------------------





Lenders or the L/C Issuers, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or Newpark with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable


60



--------------------------------------------------------------------------------





share (according to the proportion of (i) the amount of such Obligations owing
(but not due and payable) to such Lender at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time) of payment on account
of the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then, in each case under clause (a) and (b) above, the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Credit Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(c)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(d)    the provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral provided for in Section 2.15, or (iii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to Newpark or any Subsidiary
or Affiliate thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), Newpark may
from time to time, request an increase in the Aggregate Commitments in an amount
up to but not exceeding (giving effect to all such increases) $225,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, (ii) Newpark may make a maximum of five (5) such requests and
(iii) such increase is permitted by the 2021 Convertible Notes Documents
assuming the increased Commitments as at the time of such increase are fully
drawn. At the time of sending such notice, Newpark (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).


61



--------------------------------------------------------------------------------





(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. For the avoidance of doubt, no Lender is obligated to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify Newpark and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent, the L/C Issuers and the Swing Line Lenders (which
approvals shall not be unreasonably withheld or delayed), Newpark may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel, which invitation may be made concurrently with the notice required by
Section 2.14(a).
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and Newpark
shall determine the effective date (the “Revolving Credit Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify Newpark and the Lenders of the final allocation of such increase
and the Revolving Credit Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) Newpark shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (a) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14 the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (b) at the time
of and after giving effect on a pro forma basis to such increase in the
Aggregate Commitments and any borrowings made on the Revolving Credit Increase
Effective Date, the Borrowers are in compliance with Section 7.11 as of the end
of the most recent Measurement Period for which financial statements of Newpark
and its Subsidiaries are available and (c) no Default exists. The Borrowers
shall prepay any Revolving Credit Loans outstanding on the Revolving Credit
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section and Borrowers may use
advances from Lenders having new or increased Commitments for such prepayment.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary


62



--------------------------------------------------------------------------------





2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer (i) if the applicable L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuers or the Swing Line
Lenders, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (ii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
(b)    Voluntary Cash Collateralization of Letters of Credit. Upon prior notice
to the Administrative Agent and any L/C Issuer, Newpark or any other Borrower
may, in its discretion and at any time, Cash Collateralize all or a portion of
the Outstanding Amount of L/C Obligations.
(c)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America which, in the case of Cash
Collateral provided by any Borrower, shall be interest bearing deposit accounts.
The applicable Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral. Each
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lenders), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(d). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable Borrower as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(d)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(e)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the


63



--------------------------------------------------------------------------------





elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))), (ii) the Administrative Agent’s good faith determination
that there exists excess Cash Collateral or (iii) in the case of Section 2.15(b)
only, the request of Newpark or the other Borrower providing such Cash
Collateral; provided, however, (w) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, (x) that Cash Collateral
furnished by or on behalf of a Borrower shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuers
or Swing Line Lenders, as applicable, may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.
2.16    Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lenders hereunder; third, to Cash Collateralize the applicable L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15; fourth, as Newpark may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Newpark, to be held in a non-interest bearing
deposit account and released in order to (A) satisfy potential future
obligations of that Defaulting Lender to fund Loans under this Agreement and
(B) Cash Collateralize the applicable L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuers or Swing Line Lenders against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts


64



--------------------------------------------------------------------------------





owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by a Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise as may be required under the
Loan Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.03(a)(iii)(E).
(C)    Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the applicable L/C Issuer and applicable Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure
to such Defaulting Lender, and (3) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line


65



--------------------------------------------------------------------------------





Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Newpark shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
(1) the aggregate principal amount at such time of such Non-Defaulting Lender’s
outstanding Revolving Credit Loans and participations in L/C Obligations and
Swing Line Loans to exceed (2) such Non-Defaulting Lender’s Commitment. Subject
to Section 10.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the applicable Swing Line Lender’s Fronting Exposure and
(B) second, Cash Collateralize the applicable L/C Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If Newpark, the Administrative Agent, Swing Line
Lenders and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.17    Newpark as Borrowers’ Agent. Each Borrower hereby designates Newpark as
its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrower Materials, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent, any L/C Issuer or any Lender. Newpark hereby accepts such
appointment. The Administrative Agent and the Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any


66



--------------------------------------------------------------------------------





notice or communication (including any notice of borrowing) delivered by Newpark
on behalf of any Borrower. The Administrative Agent and the Lenders may give any
notice or communication with a Loan Party hereunder to Newpark on behalf of such
Loan Party. Each of Administrative Agent, L/C Issuer and Lenders shall have the
right, in its discretion, to deal exclusively with Newpark for any or all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Newpark shall be binding upon and enforceable against it.
2.18    Nature and Extent of Each Borrower’s Liability.
(a)    Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations. Each Borrower agrees that its
guaranty of the obligations constitute a continuing guaranty of payment and not
of collection, that such obligations shall not be discharged until payment in
full of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Loan Party is or may become a party or be bound; (ii) the absence of
any action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by the Administrative
Agent or any Lender with respect thereto; (iii) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any Obligations or any action, or the absence of any
action, by the Administrative Agent or any Lender in respect thereof (including
the release of any security or guaranty); (iv) the insolvency of any Loan Party;
(v) any election by the Administrative Agent or any Lender in an Insolvency
Proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code;
(vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of the Administrative Agent or any Lender
against any Loan Party for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except the payment in full of the Obligations.
(b)    Waivers.
(i)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any Loan
Party, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than payment in full of the Obligations and waives, to the
maximum extent permitted by law, any right to revoke any guaranty of Obligations
as long as it is a Borrower. It is agreed among each Borrower, the
Administrative Agent and the Lenders that the provisions of this Section 2.18
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, the


67



--------------------------------------------------------------------------------





Administrative Agent and the Lenders would decline to make Loans and issue
Letters of Credit. Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.
(ii)    The Administrative Agent and the Lenders may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon Collateral by judicial foreclosure or nonjudicial sale or enforcement,
without affecting any rights and remedies under this Section 2.18. If, in taking
any action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had. Any election of remedies
that results in denial or impairment of the right of the Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower’s rights of
subrogation against any other Person. The Administrative Agent may bid
Obligations, in whole or part, at any foreclosure, trustee or other sale,
including any private sale, and the amount of such bid need not be paid by the
Administrative Agent but shall be credited against the Obligations. The amount
of the successful bid at any such sale, whether the Administrative Agent or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral, and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 2.18,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the
Administrative Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.
(c)    Extent of Liability; Contribution.
(i)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 2.18 shall not exceed the greater of (i) all
amounts for which such Borrower is primarily liable, as described in
clause (iii) below, and (ii) such Borrower’s Allocable Amount.
(ii)    If any Borrower makes a payment under this Section 2.18 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and


68



--------------------------------------------------------------------------------





indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 2.18 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.
(iii)    Section 2.18(c)(i) shall not limit the liability of any Borrower to pay
or guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), L/C Obligations relating to Letters of
Credit issued to support its business, Secured Bank Product Obligations incurred
to support its business, and all accrued interest, fees, expenses and other
related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. The Administrative Agent and the
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of Loans
and Letters of Credit to a Borrower based on that calculation.
(d)    Joint Enterprise. Each Borrower has requested that the Administrative
Agent and the Lenders make this credit facility available to Borrowers on a
combined basis, in order to finance the Borrowers’ business most efficiently and
economically. The Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group. The Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. The Borrowers
acknowledge that the Administrative Agent’s and the Lenders’ willingness to
extend credit and to administer the Collateral on a combined basis hereunder is
done solely as an accommodation to the Borrowers and at the Borrowers’ request.
(e)    Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the payment in full of
its Obligations.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require an applicable
withholding agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by Newpark or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


69



--------------------------------------------------------------------------------





(ii)    If any applicable withholding agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) such withholding
agent shall withhold or make such deductions as are determined by such
withholding agent to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) if such Tax subject to
withholding or deduction is an Indemnified Tax or Other Tax, the sum payable by
the Borrowers shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrowers shall, and do hereby, jointly and
severally indemnify each Recipient and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrowers or the Administrative Agent or paid by the applicable
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Borrowers shall also, and do hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or an L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to Newpark by a Recipient (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by any Governmental Authority as a
result of the failure by such Lender or such L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such L/C Issuer, as the
case may be, to the Administrative Agent pursuant to subsection (e). Each Lender
and each L/C Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such


70



--------------------------------------------------------------------------------





Lender or such L/C Issuer, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
clause (ii).
(d)    Evidence of Payments. Upon request by Newpark or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Newpark shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to Newpark, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Newpark or
the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Newpark and the Administrative Agent,
at the time or times reasonably requested by Newpark or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by Newpark or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Newpark or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Newpark or the Administrative Agent as will enable Newpark or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Newpark and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Newpark or the Administrative Agent), executed originals
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Newpark and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Newpark or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E establishing an exemption from,


71



--------------------------------------------------------------------------------





or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W‑8BEN or IRS Form W‑8BEN‑E
(as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
IRS Form W‑8BEN‑E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I‑2 or Exhibit I‑3, IRS Form W‑9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I‑4 on behalf of each such direct and
indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Newpark and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Newpark or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Newpark or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Newpark and the Administrative Agent at the time


72



--------------------------------------------------------------------------------





or times prescribed by law and at such time or times reasonably requested by
Newpark or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Newpark or the Administrative
Agent as may be necessary for Newpark and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Recipient has
complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Newpark and the Administrative Agent in
writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agree to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrowers
or any other Person.
(g)    FATCA Grandfathering. For purposes of determining U.S. withholding Taxes
imposed under FATCA, from and after the date of this Agreement, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).”
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


73



--------------------------------------------------------------------------------





3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Newpark through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and Newpark that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) Newpark shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to
clause (a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify Newpark
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, Newpark may revoke any pending request


74



--------------------------------------------------------------------------------





for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with Newpark and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, the lesser of
such alternative rate of interest and the Base Rate shall apply with respect to
the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrowers that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
Newpark written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Taxes described in clauses (a) or (b) of the definition of Excluded Tax
payable by such Recipient); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional


75



--------------------------------------------------------------------------------





amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Newpark shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies Newpark of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded


76



--------------------------------------------------------------------------------





upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Newpark shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by Newpark; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Newpark pursuant to
Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrowers are required to pay any additional amount to any
Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as


77



--------------------------------------------------------------------------------





the case may be. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, Newpark may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the date hereof (in the case of this Agreement) or the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and Newpark;
(ii)    a Note (or amendment and restatement of a Note, as the case may be)
executed by the Borrowers in favor of each Lender requesting a Note (or
amendment and restatement of a Note, as the case may be);
(iii)    executed counterparts of the Security Agreement, duly executed by each
Borrower, together with:
(A)    completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
such jurisdictions as the Administrative Agent may determine necessary or
desirable in order to perfect the Liens created under the Security Agreement
that name any Borrower as debtor, together with copies of such other financing
statements, and
(B)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby
(unless the Security Agreement permits such action to be taken after the Closing
Date).


78



--------------------------------------------------------------------------------





(iv)    IP Security Agreement Supplements, duly executed by each relevant
Borrower, together with evidence that all action that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement in intellectual property has been taken;
(v)    an executed counterpart of an amendment to that certain First Preferred
Fleet Mortgage dated as of July 6, 2016, by Newpark Drilling in favor of the
Administrative Agent;
(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Borrower is a party or is to be a party;
(vii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that such Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(viii)    favorable opinions of (A) Mark Airola, Esq., Newpark’s General Counsel
as to corporate matters in respect of the Borrowers other than Dura-Base,
(B) Andrews Kurth LLP, counsel to the Borrowers, and (C) local Nevada counsel to
Dura-Base as to corporate matters in respect of Dura-Base, each addressed to the
Administrative Agent and each Lender, as to the matters concerning the Borrowers
and the Loan Documents as the Required Lenders may reasonably request;
(ix)    a certificate signed by a Responsible Officer of Newpark certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) that Availability as of the Closing Date (but with the items described in
clauses (b)(i) through (b)(v) of the definition of Borrowing Base calculated as
of August 31, 2017) is no less than $37,500,000 and containing the calculation
of such Availability in reasonable detail and satisfactory to the Administrative
Agent;
(x)    financial projections of Newpark and its Subsidiaries on a consolidated
basis prepared by management of Newpark, including consolidated balance sheets
and statements of income or operations and cash flows of Newpark and its
Subsidiaries on an annual basis for each of Newpark’s fiscal years 2017 through
2021, in form and substance reasonably satisfactory to the Administrative Agent;
(xi)    certificates attesting to the Solvency of each Borrower before and after
giving effect to the entering into of this Agreement and any repayment or
incurrence of Indebtedness


79



--------------------------------------------------------------------------------





on the Closing Date and the payment of fees and expenses in connection
therewith, from the chief financial officer of Newpark;
(xii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as lender loss payee, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral; and
(xiii)    such other assurances, certificates, documents, consents, approvals or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lenders or
any Lender reasonably may require and are identified at least three Business
Days prior to the date that all other conditions set forth in this Section 4.01
shall have been satisfied.
(b)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c)    Unless waived by the Administrative Agent, Newpark shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least one Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Newpark and
the Administrative Agent).
(d)    All accrued but unpaid interest, commitment fees and letter of credit
fees under the Existing Credit Agreement owing to the Existing Lenders as of the
Closing Date shall have been paid in full.
(e)    All consents, licenses, approvals, waivers, acknowledgements and other
agreements required in connection with the execution, delivery and performance
by such Borrower, and the validity against such Borrower, of the Loan Documents
to which it is a party shall be in full force and effect.
(f)    The Administrative Agent shall have received from each Borrower all
documentation (including background checks) and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


80



--------------------------------------------------------------------------------





4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Credit Loan
Notice requesting only a conversion of Revolving Credit Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except that any
such representations and warranties that are qualified by materiality, Material
Adverse Effect or such other similar terms shall be true and correct in all
respects as expressed) on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by Newpark shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
4.03    Existing Credit Agreement Amended and Restated. Upon satisfaction on the
Closing Date of all of the conditions specified in Sections 4.01 and 4.02, (a)
this Agreement shall amend and restate the Existing Credit Agreement in its
entirety, (b) each of the “Loans” (as such term is defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement on the Closing
Date shall, for purposes of this Agreement and the Loan Documents, be included
as Loans and Obligations hereunder and thereunder, (c) all Liens securing
obligations under the Existing Credit Agreement and the Loan Documents executed
pursuant thereto shall be automatically continued as security for the
Obligations, and (d) each Lender who holds Loans in an aggregate amount less
than its Applicable Percentage (after giving effect to the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement) of
all Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Applicable Percentage of all Loans.


81



--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrowers jointly and severally represent and warrant to the Administrative
Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each of the Borrowers and any other
Loan Party (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of under, or require any payment to be made under any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, except for
conflicts, breaches or contraventions that could not reasonably be expected to
result in a Material Adverse Effect, (c) violate any Law or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (d) result in the creation
or imposition of any Lien on any property of Newpark or any Subsidiary except
Liens created under the Loan Documents.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or continuance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings which (i) have been duly obtained, taken, given or made and are in
full force and effect, (ii) are required by the Loan Documents or (iii) in the
case of any authorization, approval, action, notice or filing from or with a
Person other than a Governmental Authority, the failure to have could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will


82



--------------------------------------------------------------------------------





constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally, general
principles of equity or the enforcement of equitable remedies.
5.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of Newpark and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show or describe all material indebtedness
and other liabilities, direct or contingent, of Newpark and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(c)    The consolidated projected balance sheet, statements of income and cash
flows of Newpark and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time,
and represented, at the time of delivery, Newpark’s good faith estimate of its
future financial condition and performance, recognizing that there are
industry-wide risks normally associated with the types of business conducted by
Newpark and its Subsidiaries and that the Borrowers do not warrant that such
forecasts and estimates will ultimately prove to have been accurate.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Newpark or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither Newpark nor any Subsidiary is in default under or
with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens; Investments. Each of Newpark and its
Subsidiaries has good title to, or valid leasehold interests in, all of their
respective property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


83



--------------------------------------------------------------------------------





5.09    Environmental Compliance. (a) Newpark and the other Loan Parties have
conducted in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrowers have reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    None of the properties currently or formerly owned or operated by Newpark
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such property. Except as in accordance in all material respects with the
requirements of all Environmental Laws: (i) there are no, and to Borrowers’
knowledge, never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by the Borrowers or any of their Subsidiaries or, to
the best of the knowledge of the Borrowers, on any property formerly owned or
operated by Newpark or any of its Subsidiaries and (ii) Borrowers have not
released, discharged or disposed of any Hazardous Materials on any property
currently or to Borrowers’ knowledge formerly, owned or operated by Newpark or
any of its Subsidiaries. Except as could not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Effect, to Borrowers’
knowledge, there is no asbestos or asbestos-containing material on any property
currently owned or operated by Newpark or any of its Subsidiaries.
(c)    Neither Newpark nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for any investigations, assessments or remedial or response actions
not reasonably expected to result in any material liability to Newpark or any of
its Subsidiaries. Newpark and its Subsidiaries have disposed of all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by Newpark or any of
its Subsidiaries in accordance with the requirements of all Environmental Laws
in all material respects and in a manner not reasonably expected to result in
material liability to Newpark or any of its Subsidiaries.
(d)    Newpark and each of its Subsidiaries have obtained all Environmental
Permits necessary for the ownership and operation of its properties and assets
and the conduct of its business except where the failure to do so could, either
individually or in the aggregate, reasonably be expected to result in material
liability to Newpark or any of its Subsidiaries. Except where the failure to do
so could not, either individually or in the aggregate, reasonably be expected to
cause a Material Adverse Effect, Newpark and each of its Subsidiaries have been
and are in compliance with all terms and conditions of such Environmental
Permits. There are no pending or, to the knowledge of Newpark, threatened,
claims against Newpark or any Subsidiary under any Environmental Laws,
and neither Newpark nor any Subsidiary has received any written notice of
alleged non-compliance with applicable Environmental Laws or Environmental
Permits which could, in each case, either


84



--------------------------------------------------------------------------------





individually or in the aggregate, reasonably be expected to (i) cause a Material
Adverse Effect or (ii) result in material liability to Newpark or any of its
Subsidiaries.
5.10    Insurance. The properties of Newpark and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Newpark, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Newpark or the applicable Subsidiary
operates. Newpark and its Subsidiaries maintain flood insurance for any owned
Real Estate located in a flood hazard area in accordance with applicable Law.
5.11    Taxes. Newpark and its Subsidiaries have filed all federal, state and
other material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment against Newpark or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither Newpark nor any Subsidiary is party to any Tax
sharing agreement.
5.12    ERISA Compliance. (a) Except as could not, either individually or in the
aggregate, reasonably be expected to cause a Material Adverse Effect, Newpark,
its Subsidiaries and each ERISA Affiliate have maintained each Plan (other than
a Multiemployer Plan) in compliance with the applicable provisions of ERISA, the
Code and any other federal or state laws pertaining to such Plan.
(b)    There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not, either individually or in the aggregate, reasonably
be expected to cause a Material Adverse Effect: (i) no ERISA Event has occurred,
and neither Newpark nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Borrower and each ERISA
Affiliate have met all applicable requirements under the Pension Funding Rules
in respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither a Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither a Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither a Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c)


85



--------------------------------------------------------------------------------





of ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
Newpark has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by Newpark or its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and Liens permitted under Section 7.01(c) and (h). As of
the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Closing Date, each of Newpark Environmental Water
Solutions, LLC, Newpark Drilling Fluids Holdings LLC, Newpark Texas, L.L.C.,
Newpark Drilling Fluids Asia Pacific LLC and Newpark Drilling Fluids Personnel
Services LLC is an Immaterial Domestic Subsidiary.
5.14    Margin Regulations; Investment Company Act. (a) Each Loan Party is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of Newpark only or of Newpark and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
(b)    None of Newpark, any Person Controlling Newpark, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.
5.15    Disclosure. Each Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, recognizing that there


86



--------------------------------------------------------------------------------





are industry-wide risks normally associated with the types of business conducted
by Newpark and its Subsidiaries and that none of the Borrowers warrants that
such projections and estimates will ultimately prove to have been accurate.
5.16    Compliance with Laws. Newpark and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its properties, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. Newpark and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Newpark or any of its Subsidiaries infringes upon any rights held
by any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18    Solvency. Each Borrower is, individually (after excluding any
intercompany Indebtedness among the Borrowers) and together with its
Subsidiaries on a consolidated basis, Solvent.
5.19    Casualty, Etc. Neither the businesses nor the properties of Newpark or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.20    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Newpark or any of its Subsidiaries
as of the Closing Date and neither Newpark nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
5.21    Collateral Documents. The provisions of the Collateral Documents are or
when executed and delivered, will be, effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for (i) filings and actions completed on or prior to
the Closing Date and (ii) actions permitted by the Collateral Documents to be
taken on or after the Closing Date, no filing or other action will be necessary
to perfect or protect such Liens.


87



--------------------------------------------------------------------------------





5.22    Sanctions Concerns. Newpark, nor any Subsidiary, nor, to the knowledge
of the Borrowers and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is, (a) currently the
subject or target of any Sanctions or (b) located, organized or resident in a
Designated Jurisdiction. Each Borrower has implemented and maintains in effect
policies and procedures reasonably intended to procure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with anti-corruption laws and applicable Sanctions, and each
Borrower, its Subsidiaries and to the knowledge of each Borrower, their
respective officers, employees, directors and agents, are in compliance in all
material respects with anti-corruption laws and Sanctions respectively
applicable to such Borrower, each of its Subsidiaries and their respective
officers, employees, directors and agents.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
6.01    Financial Statements; Borrowing Base Certificate. Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Newpark (or, if earlier, 15 days after the date required to
be filed with the SEC), a consolidated balance sheet of Newpark and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Newpark (or, if
earlier, 5 days after the date required to be filed with the SEC), a
consolidated balance sheet of Newpark and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of Newpark’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of Newpark as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of Newpark and its Subsidiaries in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes;


88



--------------------------------------------------------------------------------





(c)    if a Financial Covenant Trigger Period is in effect, as soon as
available, but in any event within 30 days after the end of each month, a
consolidated balance sheet of Newpark and its Subsidiaries as at the end of such
month, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such month and for the portion of
Newpark’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of Newpark as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of Newpark and its Subsidiaries in accordance with GAAP, subject only to normal
year‑end audit adjustments and the absence of footnotes;
(d)    as soon as available, but in any event not later than 45 days after the
end of each fiscal year of Newpark, financial projections of Newpark and its
Subsidiaries on a consolidated basis prepared by management of Newpark, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders,
including consolidated balance sheets and statements of income or operations and
cash flows of Newpark and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs); and
(e)    a Borrowing Base Certificate prepared as of the end of the applicable
period, as soon as available, but in any event (i) when there are no Borrowings
outstanding, not later than 25 days after the end of each fiscal quarter,
(ii) when there are Borrowings outstanding, not later than 25 days after the end
of each month and (iii) when a Weekly BBC Trigger Period is in effect, not later
than 3 Business Days after the end of each week. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Newpark and certified by the chief executive officer, chief financial officer,
treasurer or controller of Newpark, provided that the Administrative Agent may
from time to time review and adjust any such calculation (A) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Accounts or otherwise; and (B) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.
As to any information contained in materials furnished pursuant to
Section 6.02(d), Newpark shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Newpark to furnish the information and
materials described in Sections 6.01(a) or (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) a duly completed Compliance Certificate signed by
the chief executive


89



--------------------------------------------------------------------------------





officer, chief financial officer, treasurer or controller of Newpark (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of Newpark or any of its Subsidiaries, or any audit of any of
them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Newpark, and copies of all annual, regular, periodic and special
reports and registration statements which Newpark may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of Newpark or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(f)    if requested by the Administrative Agent as soon as available, but in any
event within 30 days after the end of each fiscal year of Newpark, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for Newpark and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by Newpark or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Newpark or any Subsidiary;
(h)    not later than five Business Days after receipt thereof by Newpark or any
Subsidiary, copies of all material notices, requests and other documents
(including amendments, waivers and other modifications) received under or
pursuant to any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by Newpark or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect; and


90



--------------------------------------------------------------------------------





(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of Newpark or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Newpark posts such documents, or provides a link thereto on Newpark’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on Newpark’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) Newpark shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to
Newpark to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) Newpark
shall notify the Administrative Agent and each Lender (by fax transmission or
e‑mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Newpark with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Newpark hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of Newpark hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Debt
Domain, Syndtrak, ClearPar, or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Newpark or its Subsidiaries, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Newpark hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Newpark shall be deemed to have authorized the Administrative Agent,
the Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Newpark or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.


91



--------------------------------------------------------------------------------





6.03    Notices. Promptly notify the Administrative Agent and each Lender upon
its becoming aware of the occurrence thereof:
(a)    of the occurrence of any Default;
(b)    (i) the breach or non-performance of, or any default under, a Contractual
Obligation of Newpark or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between Newpark or any Subsidiary and
any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting Newpark or any
Subsidiary, including pursuant to any applicable Environmental Laws, (iv) or any
other matter, in each case described in the foregoing clauses (i) through (iii)
inclusive, that has resulted or could reasonably be expected to result in a
Material Adverse Effect;
(c)    the commencement of, or any material development in, any investigation,
litigation or proceeding affecting Newpark or any Subsidiary pursuant to any
applicable Environmental Laws which could, either individually or in the
aggregate, reasonably be expected to result in material liability to Newpark or
any of its Subsidiaries;
(d)    of the occurrence of any ERISA Event; and
(e)    of any material change in accounting policies or financial reporting
practices by Newpark or any Subsidiary, including any determination by Newpark
referred to in Section 2.10(b), to the extent, if any, not set forth in the
footnotes to the financial statements provided pursuant to Section 6.01.
Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of Newpark setting forth details of the occurrence referred
to therein and stating what action Newpark has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Newpark or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect Newpark’s and the other Material Loan Parties’ legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve


92



--------------------------------------------------------------------------------





or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance. (a) Maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A, unless otherwise approved by the
Administrative Agent in its discretion) reasonably satisfactory to the
Administrative Agent. All proceeds under each policy covering Collateral shall
be payable to the Administrative Agent as a lender loss payee. Each Loan Party
shall maintain flood insurance in accordance with applicable Law for any Real
Estate located in a flood hazard area. From time to time upon request, Newpark
shall deliver to the Administrative Agent the originals or certified copies of
its insurance policies and updated flood plain searches. Unless the
Administrative Agent shall agree otherwise, each policy shall include
satisfactory endorsements that (i) provide for not less than 30 days prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance, (ii) with respect to insurance covering Collateral, name the
Administrative Agent as lender loss payee, and (iii) specify that the interest
of the Administrative Agent shall not be impaired or invalidated by any act or
negligence of any Loan Party or the owner of the property, nor by the occupation
of the premises for purposes more hazardous than are permitted by the policy. If
the Borrowers fail to provide and pay for any insurance, the Administrative
Agent may, at its option, but shall not be required to, procure the insurance
and charge the Borrowers therefor. Newpark agrees to deliver to the
Administrative Agent, promptly as rendered, copies of all material reports made
to insurance companies. While no Event of Default exists, the Loan Parties may
settle, adjust or compromise any insurance claim as long as, in the event a Cash
Dominion Trigger Period is in effect, the proceeds are delivered to the
Administrative Agent. If an Event of Default exists, only the Administrative
Agent shall be authorized to settle, adjust and compromise such claims.
(b)    In addition to the insurance required under clause (a) with respect to
Collateral, maintain insurance with insurers (with a Best’s Financial Strength
Rating of at least A, unless otherwise approved by the Administrative Agent in
its discretion) satisfactory to the Administrative Agent, with respect to the
properties and business of the Loan Parties, of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are at the time of placing such insurance customary for companies
similarly situated and which are available at commercially reasonable rates.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law


93



--------------------------------------------------------------------------------





or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Each Borrower shall maintain in effect and enforce policies and procedures
reasonably intended to procure compliance by such Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with anti-corruption
laws and applicable Sanctions.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Newpark or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Newpark or such Subsidiary, as the case may be.
6.10    Inspection Rights. (a) Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Newpark;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.
(b)    Subject to the reimbursement limitations contained in the next sentence,
at any time upon the Administrative Agent’s request, the Borrowers will allow
the Administrative Agent (or its designee) to conduct field examinations to
ensure the adequacy of Collateral included in any Borrowing Base and related
reporting and control systems, and prepared on a basis reasonably satisfactory
to the Administrative Agent, such field examinations to include, without
limitation, information required by applicable law and regulations. The
Borrowers shall reimburse the Administrative Agent for all reasonable and
documented charges, costs and expenses (including a reasonable per diem field
examination charge and out of pocket expenses) related thereto with respect to
no more than one such field examination during each calendar year; provided that
if Availability is less than 20% of the Aggregate Commitments at any time, the
Borrowers shall reimburse the Administrative Agent for all reasonable charges,
costs and expenses (including a per diem field examination charge and out of
pocket expenses) related to a second such field examination during such calendar
year; and provided, further, that when an Event of Default exists, there shall
be no limitation on the number or frequency of field examinations that shall be
at the sole expense of the Borrowers.
(c)    Subject to the reimbursement limitations contained in the next sentence,
at any time upon the Administrative Agent’s request, the Borrowers will allow
the Administrative Agent (or its designee) to conduct appraisals of the
Borrowers’ Inventory, prepared on a basis reasonably satisfactory to the
Administrative Agent. The Borrowers shall reimburse the Administrative Agent for
all reasonable and documented charges, costs and expenses related thereto with
respect to no


94



--------------------------------------------------------------------------------





more than one such appraisal during each calendar year; provided that if
Availability is less than 20% of the Aggregate Commitments at any time, the
Borrowers shall reimburse the Administrative Agent for all reasonable charges,
costs and expenses related to a second such appraisal during such calendar year;
and provided, further, that when an Event of Default exists, there shall be no
limitation on the number or frequency of appraisals that shall be at the sole
expense of the Borrowers.
(d)    The Borrowers shall have the right to request in writing that the
Administrative Agent conduct (i) one additional appraisal and one additional
field examination per fiscal year of its Inventory and Accounts and (ii) from
time to time, additional appraisals and field examinations of recently acquired
Inventory and Accounts not previously appraised or subjected to a field
examination; provided that the Borrowers shall reimburse the Administrative
Agent for all reasonable and documented charges, costs and expenses related
thereto.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions to refinance
existing indebtedness, issue standby or commercial letters of credit, finance
ongoing working capital needs and for other general corporate purposes not in
contravention of any Law or of any Loan Document and subject to the limitations
in Section 7.10.
6.12    Covenant to Guarantee Obligations and Give Security. (a) With respect to
(x) any Person that becomes a direct or indirect Subsidiary after the Closing
Date (other than a CFC, a Subsidiary that is held directly or indirectly by a
CFC or any Immaterial Domestic Subsidiary created or acquired after the Closing
Date) and (y) any Immaterial Domestic Subsidiary that ceases to be an Immaterial
Domestic Subsidiary, then the Borrowers shall, at the Borrowers’ expense:
(i)    within 30 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), cause such Subsidiary, and cause
each direct and indirect parent of such Subsidiary (if it has not already done
so), to duly execute and deliver to the Administrative Agent either a joinder to
become a Borrower party to this Agreement or a Guaranty, each in form and
substance satisfactory to the Administrative Agent,
(ii)    within 30 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
duly execute and deliver to the Administrative Agent a Security Agreement
Supplement, IP Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Interests in and of such
Subsidiary, and other instruments of the type specified in Section 4.01(a)(iv)),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
property (other than Excluded Properties) purported to be subject to such
Collateral Document,


95



--------------------------------------------------------------------------------





(iii)    within 30 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
take whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Security Agreement Supplement, IP
Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, and
(iv)    within 60 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to the matters contained in clauses (i), (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request.
(b)    Upon the acquisition of any property by any Loan Party of a type that is
intended to be Collateral, if such property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties, then the Borrowers shall, at the Borrowers’ expense:
(i)    within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,
(ii)    within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), (A) cause the
applicable Loan Party to duly execute and deliver to the Administrative Agent
Security Agreement Supplements, IP Security Agreement Supplements and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such personal properties and (B) cause the applicable
Loan Party to take whatever action (including the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the Required
Lenders to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,
(iii)    within 60 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable


96



--------------------------------------------------------------------------------





opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Borrowers reasonably acceptable to the Administrative Agent as
to the matters contained in clauses (i) and (ii) above and as to such other
matters as the Administrative Agent may reasonably request, and
(c)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Agreement Supplements, IP
Security Agreement Supplements and other security and pledge agreements.
(d)    Upon any Domestic Subsidiary becoming a guarantor of any of the 2021
Convertible Notes, such Person shall be deemed to be a “Guarantor” for purposes
of this Agreement and Newpark shall promptly cause such Person to duly execute
and deliver to the Administrative Agent a Guaranty, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents and to deliver such other Loan Documents
and take such other actions specified in clauses (a) and (b) above within the
time frames specified therein.
(e)    Notwithstanding the foregoing, if, as of the end of any fiscal quarter,
the Immaterial Domestic Subsidiaries collectively (i) generated more than 5.0%
of Consolidated EBITDA for the Measurement Period most recently ended for which
financial statements of the Borrowers are available or (ii) own net assets that
have an aggregate fair market value equal to or greater than 5.0% of
Consolidated Tangible Assets of Newpark, then in each case Newpark shall cause
one or more of such Immaterial Domestic Subsidiaries to execute a joinder
agreement (or agreements) or Guaranty (or guaranties) such that after giving
effect thereto, (A) all such remaining Immaterial Domestic Subsidiaries that are
not Guarantors generated less than 5.0% of Consolidated EBITDA for such
Measurement Period and (B) the total net assets owned by all such remaining
Immaterial Domestic Subsidiaries that are not Loan Parties will have an
aggregate fair market value of less than 5.0% of the Consolidated Tangible
Assets of Newpark.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws in all material respects; provided,
however, that neither Newpark nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
6.14    Preparation of Environmental Reports. At the request of the Required
Lenders during the existence of any Default, provide to the Lenders within
60 days (or such longer period as the Administrative Agent may agree in its sole
discretion) after such request, at the expense of Newpark,


97



--------------------------------------------------------------------------------





an environmental site assessment report for any of its Real Estate or other
properties described in such request, prepared by an environmental consulting
firm acceptable to the Administrative Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties.
Without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
Newpark, and Newpark hereby grants and agrees to cause any Subsidiary that owns
any property described in such request to grant at the time of such request to
the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non‑exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.
6.15    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject Newpark’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which
Newpark or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.
6.16    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which
Newpark or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
6.17    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as Newpark
or any of its Subsidiaries


98



--------------------------------------------------------------------------------





is entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
6.18    Bank Products. Continue to maintain Bank of America as the Borrowers’
principal concentration and disbursement bank in connection with domestic
Treasury Management Services provided that Bank of America is capable of
satisfying the technical requirements of the Borrowers and that Bank of America
offers competitive pricing to the Borrowers for such Treasury Management
Services.
6.19    Administration of Deposit Accounts. Schedule 6.19 sets forth all deposit
accounts maintained by the Borrowers, including all Dominion Accounts and all
Eligible Pledged Cash Accounts. In connection with the establishment of any new
deposit account, the Borrowers shall obtain an agreement (in form and substance
satisfactory to the Administrative Agent) from each lockbox servicer and
Dominion Account bank, establishing the Administrative Agent’s control over and
Lien in the lockbox or Dominion Account, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges.
The Borrowers shall take all actions necessary to establish Administrative
Agent’s control of each such deposit account (other than an account exclusively
used for payroll, payroll taxes or employee benefits), except for a deposit
account containing not more than $250,000 at any time; provided that such
deposit accounts over which Administrative Agent does not have control shall not
contain more than $2,000,000 in the aggregate as of any date. The applicable
Borrower shall be the sole account holder of each deposit account and shall not
allow any other Person (other than Administrative Agent) to have control over a
deposit account or any property deposited therein. Newpark shall promptly notify
Agent of any opening or closing of a deposit account by any Borrower and, with
the consent of Administrative Agent, will amend Schedule 6.19 to reflect same.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall not, nor shall they permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property (other than treasury stock of Newpark to the extent Regulation U would
be violated by restrictions under this Section 7.01), whether now owned or
hereafter acquired, except:(a)    
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and Liens
securing Indebtedness permitted by Section 7.02(d), provided that no such Lien
is spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;


99



--------------------------------------------------------------------------------





(c)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Newpark or its Subsidiaries, as the case may be,
in conformity with GAAP;
(d)    carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
securing obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings;
(e)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and inchoate Liens
in connection with workers’ compensation, unemployment insurance or other social
security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(f)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Newpark or any of its Subsidiaries;
(h)    judgment and attachment Liens not giving rise to an Event of Default
under Section 8.01(h), provided that any appropriate legal proceedings which may
have been duly initiated for the appeal or other review of such judgment shall
not have been finally terminated or the period within which such proceeding may
be initiated shall not have expired and no action to enforce such Lien has been
commenced;
(i)    Liens securing Indebtedness of Newpark or any Subsidiary in an aggregate
principal amount not to exceed the amount permitted under Section 7.02(f) to
finance the acquisition of fixed or capital assets, including any such Liens
already existing at the time of the acquisition of any fixed or capital assets,
provided that (i) such Liens shall be, or shall have been, created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
(j)    any interest or title of a lessor under any lease entered into by Newpark
or any Subsidiary in the ordinary course of its business and covering only the
assets so leased;
(k)    Liens on cash collateral in respect of letters of credit issued for the
account of Newpark or any of its Subsidiaries and/or reimbursement obligations
in respect thereof in an aggregate principal amount not to exceed $30,000,000
provided that any liens in respect of cash collateral in respect of any one or
more Letters of Credit shall not be counted against said $30,000,000 limit;


100



--------------------------------------------------------------------------------





(l)    Liens arising solely by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by FRB;
(m)    Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to Newpark and all
Subsidiaries) $20,000,000 at any one time;
(n)    Liens securing Indebtedness permitted by Section 7.02(h); provided that
such Liens only attach to the property of Foreign Subsidiaries or the Equity
Interests of the Foreign Subsidiary incurring such Indebtedness;
(o)    Liens securing obligations arising under any Permitted Sale Leaseback
Transaction if such Liens apply only to the assets that are the subject of such
Permitted Sale Leaseback Transaction;
(p)    Liens securing obligations arising under any Permitted Term Loan if such
Liens apply only to the assets that are the subject of such Permitted Term Loan;
(q)    Liens on any assets of any direct or indirect Foreign Subsidiary not
otherwise permitted by this Section so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject thereto exceeds (as to all Foreign Subsidiaries) $20,000,000
at any one time outstanding.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person to hedge against (including cap, collar, or exchange) interest rates or
foreign exchange rates, which are incurred in the ordinary course of business
and not for speculative purposes and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
(b)    Indebtedness among Newpark and its wholly owned Subsidiaries, which
Indebtedness shall (i) in the case of Indebtedness owed Newpark, constitute
“Pledged Debt” under the Security Agreement, (ii) be on terms (including
subordination terms) acceptable to the Administrative Agent and (iii) be
otherwise permitted under the provisions of Section 7.03;
(c)    Indebtedness under the Loan Documents;


101



--------------------------------------------------------------------------------





(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof except
as permitted by this Agreement);
(e)    Guarantees incurred by Newpark or any of its Subsidiaries of obligations
of Newpark or any Subsidiary to the extent such obligations are permitted to be
incurred hereunder;
(f)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding (including
any such Indebtedness outstanding on the date hereof) shall not exceed
$20,000,000 at any one time outstanding;
(g)    unsecured Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $300,000,000 issued by Newpark, any other Borrower, or
any of their Subsidiaries; provided that (i) immediately prior to and after
giving effect to the issuance of such Indebtedness, there would be no Default
under this Agreement, (ii) such Indebtedness’ scheduled maturity is no earlier
than 91 days after October 17, 2022, (iii) such Indebtedness does not require
any scheduled repayments, defeasance or redemption (or sinking fund therefor) of
any principal amount thereof prior to maturity, and (iv) no indenture or other
agreement governing such Indebtedness contains (A) maintenance financial
covenants or (B) covenants or events of default that are more restrictive in any
material respect on Newpark or any of its Subsidiaries than then applicable
market terms and conditions for comparable issuers and issuances;
(h)    Indebtedness of any Foreign Subsidiary to any Person other than Newpark
or any Subsidiary in an aggregate principal amount not to exceed $20,000,000 at
any time outstanding; provided that such Indebtedness is not guaranteed by
Newpark or any other Loan Party;
(i)    Indebtedness in respect of Swap Contracts and Cash Management Agreements,
in each case subject to the limitations set forth in Section 7.17;
(j)    Indebtedness arising under Permitted Sale Leaseback Transactions;
(k)    Indebtedness arising under Permitted Term Loans; and
(l)    additional Indebtedness of Newpark or any of its Subsidiaries in an
aggregate principal amount (for Newpark and all Subsidiaries) not to exceed
$40,000,000 at any one time outstanding.
7.03    Investments. Make or hold any Investments, except:    
(a)    Investments in Cash Equivalents;
(b)    loans and advances to directors, employees of Newpark or its Subsidiaries
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for not to exceed $2,500,000 at any
one time outstanding;


102



--------------------------------------------------------------------------------





(c)    (i) Investments by Newpark and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Newpark and its Subsidiaries in Loan Parties and (iii) additional Investments by
Subsidiaries of Newpark that are not Loan Parties in other Subsidiaries that are
not Loan Parties;
(d)    Investments in assets useful in the business of Newpark and its
Subsidiaries made by Newpark or any of its Subsidiaries with the proceeds of any
Disposition permitted by Section 7.05;
(e)    Guarantees permitted by Section 7.02;
(f)    extensions of trade credit in the ordinary course of business and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled Account Debtors to the extent reasonably necessary in order
to prevent or limit loss;
(g)    Permitted Acquisitions and the formation of Subsidiaries of Newpark in
connection with Permitted Acquisitions;
(h)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03;
(i)    Investments in Subsidiaries of Newpark that are not Loan Parties so long
as at the time of and after giving effect to any such Investment, (i) the
Consolidated Fixed Charge Coverage Ratio on a pro forma basis is not less than
1.15 to 1.00 as of the last day of the immediately preceding Measurement Period,
(ii) no Default or Event of Default has occurred and is continuing or would
result from such Investment, and (iii) Newpark shall have aggregate Availability
on a pro forma basis not less than 30% of the Aggregate Commitments for the
30 days immediately preceding such Investment and immediately after giving
effect to such Investment; and
(j)    other Investments not exceeding (i) $10,000,000 in the aggregate in any
fiscal year of Newpark and (ii) $50,000,000 in the aggregate following the
Closing Date, provided that Liquidity is greater than $70,000,000 as of the date
of each such Investment after giving effect on a pro forma basis to the
Investment then being made.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    (i) Newpark may merge with one or more of its Subsidiaries, provided that
Newpark shall be the continuing or surviving Person, and (ii) any of its
Subsidiaries may merge with any of its other Subsidiaries provided that if any
of such Subsidiaries is a Borrower, a Borrower shall be the surviving Person;
(b)    any Borrower may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Newpark or to another Borrower;


103



--------------------------------------------------------------------------------





(c)    any Subsidiary that is not a Borrower may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to Newpark or another Subsidiary; and
(d)    Newpark or any other Borrower may merge or consolidate with any Person in
accordance with Section 7.03(g).
7.05    Dispositions. Make any Disposition of any of its property whether now
owned or hereafter acquired (other than treasury stock of Newpark (i) issued
pursuant to any employee or director benefit plan approved by the shareholders
of Newpark or (ii) to the extent Regulation U would be violated by restrictions
under this Section 7.05) or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Equity Interests to any Person, except:
(a)    the Disposition of obsolete or worn out property or equipment no longer
used or useful in the business of Newpark or its Subsidiaries, in each case in
the ordinary course of business;
(b)    the sale or lease of Inventory (including wooden and composite mats
removed from Newpark or its Subsidiaries’ rental fleet and sold as used mats) in
the ordinary course of business;
(c)    Dispositions permitted by Section 7.04 and Dispositions of Cash
Equivalents for cash or other Cash Equivalents;
(d)    the sale or issuance of any Subsidiary’s Equity Interests to Newpark or
any other Borrower;
(e)    Dispositions pursuant to a Permitted Sale Leaseback Transaction;
(f)    the Disposition of other property (including, but not limited to, the
Equity Interests issued by any Subsidiary) having a book value in the aggregate
not to exceed 5% of Consolidated Tangible Assets per fiscal year and 15% of
Consolidated Tangible Assets during the term of this Agreement beginning with
the Closing Date and ending on the Maturity Date.
7.06    Restricted Payments. Declare or pay any Restricted Payment except that
(a) Newpark may declare, pay, make or otherwise effect or undertake any one or
more Restricted Payments provided that at the time of and after giving effect to
such Restricted Payment, (i) the Consolidated Fixed Charge Coverage Ratio on a
pro forma basis is not less than 1.15 to 1.00 as of the last day of the
immediately preceding Measurement Period, (ii) no Default or Event of Default
has occurred and is continuing or would result from such Restricted Payment, and
(iii) Newpark shall have aggregate Availability on a pro forma basis not less
than 30% of the Aggregate Commitments for the 30 days immediately preceding such
Restricted Payment and immediately after giving effect to such Restricted
Payment; (b) each Subsidiary may make Restricted Payments to a Borrower and any
Subsidiary that is not a Loan Party may make Restricted Payments to Newpark or
any Subsidiary; (c) the Borrowers and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person; (d) the Borrowers and each
Subsidiary may purchase, redeem or otherwise acquire its common Equity Interests
with the proceeds received from the substantially concurrent issue of new


104



--------------------------------------------------------------------------------





common Equity Interests; (e) the redemption, repurchase or other acquisition or
retirement for value of Equity Interests of any Borrower held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates), either (i) upon any
such individual’s death, disability, retirement, severance or termination of
employment or service or (ii) pursuant to any equity subscription agreement,
stock option agreement, stockholders’ agreement or similar agreement; provided,
in any case, that the aggregate cash consideration paid for all such
redemptions, repurchases or other acquisitions or retirements shall not exceed
$5,000,000 during any calendar year (with unused amounts in any calendar year
being carried forward to the next succeeding calendar year); and (f) the payment
of cash in lieu of fractional Equity Interests.    
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Newpark and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of any Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions solely between or among the Loan Parties.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to
Newpark or any other Loan Party or to otherwise transfer property to or invest
in Newpark or any other Loan Party, except for any agreement in effect (A) on
the date hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary
becomes a Subsidiary of Newpark, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of Newpark, (ii) of
any Subsidiary to Guarantee the Obligations or (iii) of Newpark or any
Subsidiary to create, incur, assume or suffer to exist Liens on its property to
secure the Obligations; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Obligations.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period to be less than
1.00 to 1.00 while a Financial Covenant Trigger Period is in effect, commencing
with the most recent Measurement Period for which financial statements were, or
were required to be, delivered hereunder prior to the commencement of the
Financial Covenant Trigger Period.


105



--------------------------------------------------------------------------------





7.12    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner which could materially and adversely affect the interests
of the Administrative Agent or the Lenders.
7.13    Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required by GAAP or (b) its fiscal year.
7.14    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b)  refinancings, refundings, extensions or renewals of Indebtedness
to the extent such refinancing, refunding, extension or renewal is permitted by
Sections 7.02(d) or 7.02(g), (c) the conversion to or exchange for Equity
Interests of convertible or exchangeable debt securities permitted under
Sections 7.02(d) or 7.02(g), and customary payments in cash in lieu of
fractional shares in connection therewith, (d) the mandatory prepayment of
Indebtedness permitted pursuant to Section 7.02(d) in connection with the
disposition of any asset securing such Indebtedness that is permitted by
Section 7.05, (e) an Acceptable Convertible Notes Repurchase, and (f) the
cancellation or other satisfaction of any 2021 Convertible Notes purchased by
Newpark or any other Borrower in compliance with this Section 7.14. During the
period from August 1, 2021 through August 31, 2021, Borrowers may (i) deposit
the proceeds of any Borrowing, cash or other Cash Equivalents in an escrow
account with the Administrative Agent and (ii) request the Administrative Agent
to impose a 2021 Convertible Notes Temporary Reserve; provided that the sum of
the funds deposited in an escrow account under clause (i) above and the reserve
imposed under clause (ii) above shall not be less than the amount needed for the
future settlement in full of the balance of the 2021 Convertible Notes; provided
further that (A) immediately after giving effect to any Borrowing to effect the
funding of such escrow as provided above and the imposition of the 2021
Convertible Notes Temporary Reserve, Availability is no less than $25,000,000,
(B) the Consolidated Fixed Charge Coverage Ratio as of the last day of the
Measurement Period ending June 30, 2021 is greater than 1.25 to 1.00, and (C) no
earlier than 90 days prior to the funding of such escrow, (1) the Administrative
Agent has obtained appraisals of the Borrowers’ Inventory reasonably
satisfactory to the Administrative Agent and (2) the Administrative Agent has
conducted a field examination reasonably satisfactory to the Administrative
Agent; it being expressly agreed and understood that any appraisals and field
examinations obtained by the Administrative Agent in accordance with
Section 6.10 or any other provision of this Agreement shall satisfy the
requirements of this clause (ii) so long as the same were obtained by the
Administrative Agent no earlier than 90 days, nor later than 15 days, prior to
the funding of such escrow as provided above.
7.15    Amendments, Etc. Amend, modify or change in any manner any term or
condition of the 2021 Convertible Notes, the 2021 Convertible Notes Documents or
any Indebtedness set forth on Schedule 7.02, except for (a) any refinancing,
refunding, renewal or extension thereof permitted by Sections 7.02(d) or
7.02(g), as applicable, (b) with respect to the 2021 Convertible Notes and the
2021 Convertible Notes Documents, any amendments or modifications made to
(i) cure any ambiguity, defect or inconsistency or if the current maturity
thereof is on or prior to the maturity hereof, extend the maturity thereof,
(ii) evidence or provide for the acceptance of


106



--------------------------------------------------------------------------------





appointment by a successor trustee or effect any similar immaterial
administrative modifications or (iii) supplemental indentures to the 2021
Convertible Notes Documents made solely to add guarantors, or (c) any amendment,
modification or change thereto, provided that (i) the terms of such amendment,
modification or change satisfy the requirements of the proviso of
Section 7.02(g) and (ii) such amendment, modification or change could not
materially and adversely affect the interests of the Administrative Agent or the
Lenders under the Loan Documents.
7.16    Sanctions. Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions or anti-corruption laws.
7.17    Swap Contracts. Enter into any Swap Contract, except (a) Swap Contracts
entered into to hedge or mitigate risks to which Newpark or any Subsidiary has
actual exposure (other than those in respect of Equity Interests) and (b) Swap
Contracts entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from floating rates to fixed rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Newpark or any Subsidiary.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrowers fail to (i) pay, when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii) pay
within three days after the same becomes due any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or (iii) pay within five days after
the same becomes due any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. (i) The Borrowers fail to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(b),
6.03(a), 6.03(b), 6.05, 6.07, 6.10, 6.11, 6.12, 6.14, 6.18 or Article VII or
(ii) the Borrowers fail to perform or observe any term, covenant or agreement
contained in Section 6.02 (other than Section 6.02(a) and 6.02(b)) or
Section 6.03 (other than Section 6.03(a) and 6.03(b)) and such failure continues
for 5 days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party


107



--------------------------------------------------------------------------------





herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
(e)    Cross-Default. (i) Newpark or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any Indebtedness of more than
$25,000,000 or any Guarantee of more than $25,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs (other than a Disposition of an asset that requires a prepayment of
Indebtedness permitted by Section 7.14), in each case the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which Newpark or an Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Newpark or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Newpark or such Subsidiary as a result thereof is greater than $25,000,000; or
(f)    Insolvency Proceedings, Etc. Newpark or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
60 calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Newpark or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against Newpark or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments


108



--------------------------------------------------------------------------------





and orders) exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; provided, however,
that any judgment or order approving or otherwise validating a settlement
agreement or settlement agreements entered into by Newpark Drilling and the
plaintiffs or class of plaintiffs with respect to the Pending Wage and Hour
Litigation shall not constitute or give rise to an Event of Default so long as
the settlement amount does not exceed $4,500,000, and no enforcement proceedings
are commenced to enforce any judgment or order relating to the Pending Wage and
Hour Litigation; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or the imposition of a Lien under Title IV of ERISA
on the assets of a Borrower, or (ii) a Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan and such failure to pay has resulted or
could reasonably be expected to result in a Material Adverse Effect or the
imposition of a Lien under Title IV of ERISA on the assets of a Borrower; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Borrower or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Borrower denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on Collateral consisting of
Accounts or Inventory of the type included in the Borrowing Base or other
Collateral having an aggregate fair market value in excess of $5,000,000 that is
purported to be covered thereby unless such occurrence results solely from
action of the Administrative Agent or any Lender and involves no Default by any
Borrower hereunder or under any Collateral Document.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


109



--------------------------------------------------------------------------------





(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;


110



--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Secured Bank Product Obligations up
to the amount of the Bank Product Reserve existing therefor and to the
Administrative Agent, for the account of the applicable L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.15, in each case, ratably among
the Administrative Agent, the Lenders, the L/C Issuers, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to payment of all other Obligations ratably among the Secured Parties;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints, designates and authorizes Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express)


111



--------------------------------------------------------------------------------





obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Borrowers to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with Newpark or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or to provide notice to or
consent of the Lenders with respect thereto.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent and
its Related Parties:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under


112



--------------------------------------------------------------------------------





any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Newpark or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(d)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by Newpark, a Lender or an L/C Issuer.
(e)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying upon and shall
not incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of


113



--------------------------------------------------------------------------------





Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and Newpark. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Newpark, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with Newpark, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


114



--------------------------------------------------------------------------------





(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    L/C Issuer and Swing Line Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as an L/C Issuer and a Swing Line Lender. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as a Swing Line Lender,
it shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment by Newpark of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of


115



--------------------------------------------------------------------------------





America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the “Book Managers”, “Arrangers”, “Syndication Agent” or “Documentation
Agent” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.    
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


116



--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations


117



--------------------------------------------------------------------------------





and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank of Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;
(b)    to release any Guarantor from its obligations under a Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Borrower in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank
that obtains the benefit of the provisions of Section 8.03, a Guaranty or any
Collateral by virtue of the provisions hereof, of the Guaranty or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank,


118



--------------------------------------------------------------------------------





as the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements in the case the termination of the Aggregate Commitments and
repayment in full of all Obligations hereunder.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender without the written consent of such Lender;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;


119



--------------------------------------------------------------------------------





(h)    release all or substantially all of the value of a Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(i)    amend the definition of Borrowing Base (or any defined term used in such
definition) or any other provision of this Agreement without the prior written
consent of each Lender (except any Defaulting Lender) if, in either case, the
effect of such amendment is to increase Availability; or
(j)    change Section 9.10 in any manner without the prior written consent of
each Lender;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lenders in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lenders under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) no Fee Letter may be amended, or rights or
privileges thereunder waived, except in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to the other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of Newpark only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, Newpark may replace
such Non-Consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by


120



--------------------------------------------------------------------------------





certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to Newpark, the Administrative Agent, the L/C Issuers or the Swing
Line Lenders, to the address, fax number, e- mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, Swing Line Lenders or the L/C Issuers pursuant
to Article II if such Lender, Swing Line Lender or L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
Swing Line Lender, each L/C Issuer or Newpark may each, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.


121



--------------------------------------------------------------------------------





(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging services, or
through the Internet.
(d)    Change of Address, Etc. Each of Newpark, the Administrative Agent, each
L/C Issuer and each Swing Line Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to Newpark, the Administrative Agent,
the L/C Issuers and the Swing Line Lenders. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e- mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, electronic notices,
Revolving Credit Loan Notices, Notice of Loan Prepayment and Swing Line Loan
Notices) purportedly given by or on behalf of Newpark even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Newpark. All telephonic notices to and
other telephonic communications with the


122



--------------------------------------------------------------------------------





Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lenders from exercising the rights and remedies that
inure to their respective benefit (solely in their respective capacities as an
L/C Issuer or a Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrowers jointly and severally shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement


123



--------------------------------------------------------------------------------





or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Newpark or any of its Subsidiaries, or any Environmental Liability related in
any way to Newpark or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Newpark or any other Loan Party or any of Newpark’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by Newpark or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Newpark or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) arose out of any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of Newpark, any other Loan Party or any of their Affiliates and that is brought
solely by an Indemnitee against another Indemnitee; provided that the Arrangers,
Swing Line Lenders, L/C Issuers, and Administrative Agent shall remain
indemnified in such capacities.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the applicable L/C Issuer, the applicable Swing


124



--------------------------------------------------------------------------------





Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
applicable L/C Issuer, the applicable Swing Line Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Swing Line Lender in its capacity as such or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent , the
L/C Issuers and the Swing Line Lenders, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date


125



--------------------------------------------------------------------------------





such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Newpark
otherwise consents (each such consent not to be unreasonably withheld or
delayed);


126



--------------------------------------------------------------------------------





(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lenders’ rights and obligations in respect of Swing Line
Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Newpark (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund provided that Newpark shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and
(C)    the consent of the L/C Issuers and the Swing Line Lenders shall be
required for any assignment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Newpark or any of Newpark’s Affiliates or Subsidiaries, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Newpark and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not


127



--------------------------------------------------------------------------------





funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for U.S. Tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or Newpark or any of
Newpark’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement


128



--------------------------------------------------------------------------------





(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than those in the proviso in Section 10.01(d)) that affects
such Participant. The Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Newpark’s request and expense, to use reasonable efforts to cooperate
with Newpark to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Newpark, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


129



--------------------------------------------------------------------------------





(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to Newpark and
the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to
Newpark, resign as a Swing Line Lender. In the event of any such resignation as
an L/C Issuer or a Swing Line Lender, Newpark shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by Newpark to appoint any such successor
shall affect the resignation of Bank of America as an L/C Issuer or a Swing Line
Lender, as the case may be. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as a Swing Line Lender, it shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or


130



--------------------------------------------------------------------------------





any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c),
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to any Borrower and its obligations, or
(iii) on a confidential basis to (A) any rating agency in connection with rating
Newpark or its Subsidiaries or the credit facilities provided hereunder, (B) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuers and/or the Swing Line Lenders to deliver
Borrower Materials or notices to the Lenders or (C) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (g) with the consent of Newpark or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers. For purposes of this Section,
“Information” means all information received from the Borrowers or any
Subsidiary relating to the Borrowers or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary, provided that, in the
case of information received from the Borrowers or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.
The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will use commercial reasonable efforts to
consult with such Person before issuing such press release or other public
disclosure.
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time


131



--------------------------------------------------------------------------------





held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of any Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify Newpark and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement and each of
the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.


132



--------------------------------------------------------------------------------





10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.    
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the applicable
L/C Issuer or the applicable Swing Line Lenders, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If Newpark is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives Newpark the right to replace a Lender as a party hereto, then Newpark
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    Newpark shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


133



--------------------------------------------------------------------------------





(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Newpark to require such assignment and delegation cease
to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


134



--------------------------------------------------------------------------------





(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, any Affiliate thereof, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates, the
Arrangers and the Lenders and their Affiliates (collectively, solely for
purposes of this Section, the “Lenders”), on the other hand, (ii) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each of the Borrowers and each other Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, its Affiliates, the Arrangers and each Lender each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be


135



--------------------------------------------------------------------------------





acting as an advisor, agent or fiduciary, for the Borrowers, any other Loan
Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates, any Arranger nor
any Lender has any obligation to the Borrowers, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, its Affiliates, the Arrangers and
the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates, any Arranger nor any Lender has any obligation to disclose any of
such interests to the Borrowers, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates, any Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


136



--------------------------------------------------------------------------------





10.19    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
a Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.19 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. The Borrowers intend this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.    


137



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
NEWPARK RESOURCES, INC.
 
 
 
 
 
 
By:
/s/ Gregg Piontek
 
 
Name:
Gregg Piontek
 
 
Title:
Chief Financial Officer and Vice President
 
 
 
 
 
 
 
 
 
 
NEWPARK DRILLING FLUIDS LLC
 
 
 
 
 
 
By:
/s/ Gregg Piontek
 
 
Name:
Gregg Piontek
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
NEWPARK MATS & INTEGRATED SERVICES LLC
 
 
 
 
 
 
By:
/s/ Gregg Piontek
 
 
Name:
Gregg Piontek
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
EXCALIBAR MINERALS LLC
 
 
 
 
 
 
By:
/s/ Gregg Piontek
 
 
Name:
Gregg Piontek
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
DURA-BASE NEVADA, INC.
 
 
 
 
 
 
By:
/s/ Gregg Piontek
 
 
Name:
Gregg Piontek
 
 
Title:
Vice President



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – NEWPARK RESOURCES,
INC.]

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
By:
/s/ Brandon Watkins
 
 
Name:
Brandon Watkins
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and a Swing Line Lender
 
 
 
 
 
 
By:
/s/ Brandon Watkins
 
 
Name:
Brandon Watkins
 
 
Title:
Senior Vice President



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – NEWPARK RESOURCES,
INC.]

--------------------------------------------------------------------------------





 
 
JP MORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ J. Devin Mock
 
 
Name:
J. Devin Mock
 
 
Title:
Authorized Officer



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – NEWPARK RESOURCES,
INC.]

--------------------------------------------------------------------------------





 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Nupur Kumar
 
 
Name:
Nupur Kumar
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Lea Baerlocher
 
 
Name:
Lea Baerlocher
 
 
Title:
Authorized Signatory



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – NEWPARK RESOURCES,
INC.]

--------------------------------------------------------------------------------





 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Jim Norvell
 
 
Name:
Jim Norvell
 
 
Title:
Senior Vice President



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – NEWPARK RESOURCES,
INC.]

--------------------------------------------------------------------------------





 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Jeff A. Tompkins
 
 
Name:
Jeff A. Tompkins
 
 
Title:
Senior Vice President





[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT – NEWPARK RESOURCES,
INC.]